Exhibit 10.1

STANDARD FORM OF LOFT LEASE

The Real Estate Board of New York, Inc.

Agreement of Lease, made as of this 24th            day of October in the year
2006,             between

        162 Fifth Avenue Associates LLC, having an address at c/o ABS Partners
Real Estate, LLC, 200 Park Avenue South, New York, New York 10003 party of the
first part, hereinafter referred to as OWNER, and

        Antigenics Inc., having an address at 630 Fifth Avenue, Suite 2100, New
York, New York 10111

                                                                                
     party of the second part, hereinafter referred to as TENANT,

Witnesseth:                 Owner hereby leases to Tenant and Tenant hereby
hires from Owner

Suite 902 (as more particularly depicted by cross-hatching as Exhibit A annexed
hereto)

in the building known as 162 Fifth Avenue

in the Borough of Manhattan,                     City of New York, for the term
of

See Rider

at the annual rental rate of

See Rider

Which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any setoff or deduction whatsoever, except that Tenant shall
pay the first monthly installment(s) on the execution hereof (unless this lease
be a renewal).

In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.

The parties hereto, for themselves, their heirs, distributes, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

Rent:                         1. Tenant shall pay the rent as above and as
hereinafter provided.

Occupancy:             2. Tenant shall use and occupy the demised premises for

See Rider

provided such use is in accordance with the certificate of occupancy for the
building, if any, and for no other purpose.

Alterations:

3. Tenant shall make no changes in or to the demised premises of any nature
without Owner’s prior written consent. Subject to the prior written consent of
Owner, and to the provisions of this article, Tenant, at Tenant’s expense, may
make alterations, installations, additions or improvements which are
nonstructural and which do not affect utility services or plumbing and
electrical lines, in or to the interior of the demised premises, using
contractors or mechanics first approved in each instance by Owner. Tenant shall,
at its expense, before making any alterations, additions, installations or
improvements obtain all permits, approvals and certificates required by any
governmental or quasi-governmental bodies and (upon completion) certificates of
final approval thereof, and shall deliver promptly duplicates of all such
permits, approvals and certificates to Owner. Tenant agrees to carry, and will
cause Tenant’s contractors and sub-contractors to carry, such worker’s
compensation, general liability, personal and property damage insurance as Owner
may require. If any mechanic’s lien is filed against the demised premises, or
the building of which the same forms a part, for work claimed to have been done
for, or materials furnished to, Tenant, whether or not done pursuant to this
article, the same shall be discharged by Tenant within thirty (30) days
thereafter, at Tenant’s expense, by payment or filing a bond as permitted by
law. All fixtures and all paneling, partitions, railings and like installations,
installed in the demised premises at any time, either by Tenant or by Owner on
Tenant’s behalf, shall, upon installation, become the property of Owner and
shall remain upon and be surrendered with the demised premises. Nothing in this
article shall be construed to give Owner title to, or to prevent Tenant’s
removal of, trade fixtures, moveable office furniture and equipment, but upon
removal of same from the demised premises, or upon removal of other
installations as may be required by Owner, Tenant shall immediately, and at its
expense, repair and restore the demised premises to the condition existing prior
to any such installations, and repair any damage to the demised premises or the
building due to such removal. All property permitted or required to be removed
by Tenant at the end of the term remaining in the demised premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Owner,
either be retained as Owner’s property or removed from the demised premises by
Owner, at Tenant’s expense.

Repairs:

4. Owner shall maintain and repair the exterior of and the public portions of
the building. Tenant shall, throughout the term of this lease, take good care of
the demised premises including the bathrooms and lavatory facilities (if the
demised premises encompass the entire floor of the building), the windows and
window frames, and the fixtures and appurtenances therein, and at Tenant’s sole
cost and expense promptly make all repairs thereto and to the building, whether
structural or non-structural in nature, caused by, or resulting from, the
carelessness, omission, neglect or improper conduct of Tenant, Tenant’s
servants, employees, invitees, or licensees, and whether or not arising from
Tenant’s conduct or omission, when required by other provisions of this lease,
including article 6. Tenant shall also repair all damage to the building and the
demised premises caused by the moving of Tenant’s fixtures, furniture or
equipment. All the aforesaid repairs shall be of quality or class equal to the
original work or construction. If Tenant fails, after ten (10) days notice, to
proceed with due diligence to make repairs required to be made by Tenant, the
same may be made by Owner at the expense of Tenant, and the expenses thereof
incurred by Owner shall be collectible, as additional rent, after rendition of a
bill or statement therefore. If the demised premises be or become infested with
vermin, Tenant shall, at its expense, cause the same to be exterminated. Tenant
shall give Owner prompt notice of any defective condition in any plumbing,
heating system or electrical lines located in the demised premises and following
such notice, Owner shall remedy the condition with due diligence, but at the
expense of Tenant, if repairs are necessitated by damage or injury attributable
to Tenant, Tenant’s servants, agents, employees, invitees or licensees as
aforesaid. Except as specifically provided in Article 9 or elsewhere in this
lease, there shall be no allowance to Tenant for a diminution of rental value
and no liability on the part of Owner by reason of inconvenience, annoyance or
injury to business arising from Owner, Tenant or others making or failing to
make any repairs, alterations, additions or improvements in or to any portion of
the building or the demised premises, or in and to the fixtures, appurtenances
or equipment thereof. It is specifically agreed that Tenant shall not be
entitled to any setoff or reduction of rent by reason of any failure of Owner to
comply with the covenants of this or any other article of this lease. Tenant
agrees that Tenant’s sole remedy at law in such instance will be by way of an
action for damages for breach of contract. The provisions of this Article 4 with
respect to the making of repairs shall not apply in the case of fire or other
casualty with regard to which Article 9 hereof shall apply.

Window Cleaning:

5. Tenant will not clean nor require, permit, suffer or allow any window in the
demised premises to be cleaned from the outside in violation of Section 202 of
the New York State Labor Law or any other applicable law, or of the Rules of the
Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.

Requirements of Law, Fire Insurance, Floor Loads:

6. Prior to the commencement of the lease term, if Tenant is then in possession,
and at all times thereafter, Tenant shall at Tenant’s sole cost and expense,
promptly comply with all present and future laws, orders and regulations of all
state, federal, and local governments, departments, commissions and boards and
any direction of any public officer pursuant to law, and all orders, rules and
regulations of the New York Board of Fire Underwriters, Insurance Services
Office, or any similar body which shall impose any violation, order or duty upon
Owner or Tenant with respect to the demised premises, whether or not arising out
of Tenant’s use or manner of use thereof, or with respect to the building, if
arising out of Tenant’s use or manner of use of the demised premises of the
building (including the use permitted under the lease). Except as provided in
Article 30 hereof, nothing herein shall require Tenant to make structural
repairs or alterations unless Tenant has, by its manner of use of the demised
premises or method of operation therein, violated any such laws, ordinances,
orders, rules, regulations or requirements with respect thereto. Tenant shall
not do or permit any act or thing to be done in or to the demised premises which
is contrary to law, or which will invalidate or be in conflict with public
liability, fire or other policies of insurance at any time carried by or for the
benefit of Owner, or which shall or might subject Owner to any liability or
responsibility to any person, or for property damage. Tenant shall not keep
anything in the demised premises except as now or hereafter permitted by the
Fire



--------------------------------------------------------------------------------

Department, Board of Fire Underwriters, Fire Insurance Rating Organization and
other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for fire insurance applicable to the
building, nor use the demised premises in a manner which will increase the
insurance rate for the building or any property located therein over that in
effect prior to the commencement of Tenant’s occupancy. If by reason of failure
to comply with the foregoing the fire insurance rate shall, at the beginning of
this lease or at any time thereafter, be higher than it otherwise would be, then
Tenant shall reimburse Owner, as additional rent hereunder, for that portion of
all fire insurance premiums thereafter paid by Owner which shall have been
charged because of such failure by Tenant. In any action or proceeding wherein
Owner and Tenant are parties, a schedule or make-up” or rate for the building or
demised premises issued by a body making fire insurance rates applicable to said
premises shall be conclusive evidence of the facts therein stated and of the
several items and charges in the fire insurance rates then applicable to said
premises. Tenant shall not place a load upon any floor of the demised premises
exceeding the floor load per square foot area which it was designed to carry and
which is allowed by law. Owner reserves the right to prescribe the weight and
position of all safes, business machines and mechanical equipment. Such
installations shall be placed and maintained by Tenant, at Tenant’s expense, in
settings sufficient, in Owner’s judgment, to absorb and prevent vibration, noise
and annoyance. (1)

Subordination:

7. This lease is subject and subordinate to all ground or underlying leases and
to all mortgages which may now or hereafter affect such leases or the real
property of which the demised premises are a part, and to all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument or subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
request.

Tenant’s Liability Insurance Property Loss, Damage, Indemnity:

8. Owner or its agents shall not be liable for any damage to property of Tenant
or of others entrusted to employees of the building, nor for loss of, or damage
to, any property of Tenant by theft or otherwise, nor for any injury or damage
to persons or property resulting from any cause of whatsoever nature, unless
caused by, or due to, the negligence (2) of Owner, its agents, (3) servants or
employees; Owner or its agents shall not be liable for any damage caused by
other tenants or persons in, upon or about said building or caused by operations
in connection of any private, public or quasi public work. If at any time any
windows of the demised premises are temporarily closed, darkened or bricked up
(or permanently closed, darkened or bricked up, if required by law) for any
reason whatsoever including, but not limited to, Owner’s own acts, Owner shall
not be liable for any damage Tenant may sustain thereby, and Tenant shall not be
entitled to any compensation therefore nor abatement or diminution of rent, nor
shall the same release Tenant from its obligations hereunder nor constitute an
eviction. Tenant shall indemnify and save harmless Owner against and from all
liabilities, obligations, damages, penalties, claims, costs and expenses for
which Owner shall not be reimbursed by insurance, including reasonable
attorney’s fees, paid, suffered or incurred as a result of any breach by Tenant,
Tenant’s agents, contractors, employees, invitees, or licensees, of any covenant
or condition of this lease, or the carelessness, negligence or improper conduct
of Tenant Tenant’s agents, contractors, employees, invitees or licensees.
Tenant’s liability under this lease extends to the acts and omissions of any
subtenant, and any agent, contractor, employee, invitee or licensee of any
subtenant. In case any action or proceeding is brought against Owner by reason
of any such claim, Tenant, upon written notice from Owner, will, at Tenant’s
expense, resist or defend such action or proceeding by counsel approved by Owner
in writing, such approval not to be unreasonably withheld.

Destruction, Fire, and Other Casualty:

9. (a) If the demised premises or any part thereof shall be damaged by fire or
other casualty. Tenant shall give immediate notice thereof to Owner and this
lease shall continue in full force and effect except as hereinafter set forth.
(b) If the demised premises are partially damaged or rendered partially unusable
by fire or other casualty, the damages thereto shall be repaired by, and at the
expense of, Owner, and the rent and other items of additional rent, until such
repair shall be substantially completed, shall be apportioned from the day
following the casualty according to the part of the demised premises which is
usable. (c) If the demised premises are totally damaged or rendered wholly
unusable by fire or other casualty, then the rent and other items of additional
rent as hereinafter expressly provided shall be proportionately paid up to the
time of the casualty and thenceforth shall cease until the date when the demised
premises shall have been repaired and restored by Owner (or sooner reoccupied in
part by Tenant then rent shall be apportioned as provided in subsection (b)
above), subject to Owner’s right to elect not to restore the same as hereinafter
provided. (d) If the demised premises are rendered wholly unusable or (whether
or not the demised premises are damage in whole or in part) if the building
shall be so damaged that Owner shall decide to demolish it or to rebuild it,
then, in any of such events, Owner may elect to terminate this lease by written
notice to Tenant, given within ninety (90) days after such fire or casualty, or
thirty (30) days after adjustment of the insurance claim for such fire or
casualty, whichever is sooner, specifying a date for the expiration of the
lease, which date shall not be more than sixty (60) days after the giving of
such notice, and upon the date specified in such notice the term of this lease
shall expire as fully and completely as if such date were the date set forth
above for the termination of this lease, and Tenant shall forthwith quit,
surrender and vacate the demised premises without prejudice however, to Owner’s
rights and remedies against Tenant under the lease provisions in effect prior to
such termination, and any rent owing shall be paid up to such date, and any
payments of rent made by Tenant which were on account of any period subsequent
to such date shall be returned to Tenant. Unless Owner shall serve a termination
notice as provided for herein, Owner shall make the repairs and restorations
under the conditions of (b) and (c) hereof, with all reasonable expedition,
subject to delays due to adjustment of insurance claims, labor troubles and
causes beyond Owner’s control. After any such casualty, Tenant shall cooperate
with Owner’s restoration by removing from the demised premises as promptly as
reasonably possible, all of Tenant’s salvageable inventory and movable
equipment, furniture, and other property Tenant’s liability for rent shall
resume five (5) days after written notice from Owner that the demised premises
are substantially ready for Tenant’s occupancy. (e) Nothing contained
hereinabove shall relieve Tenant from liability that may exist as a result of
damage from fire or other casualty. Notwithstanding the foregoing including
Owner’s obligation to restore under subparagraph (b) above, each party shall
look first to any insurance in its favor before making any claim against the
other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible, and
to the extent permitted by law, Owner and Tenant each hereby releases and waives
all right of recovery with respect to subparagraphs (b), (d) and (e) above,
against the other or any one claiming through or under each of them by way of
subrogation or otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage to the demised premises and/or to any
personal property, equipment, trade fixtures, goods and merchandise located
therein. The foregoing release and waiver shall be in force only if both
releasors’ insurance policies contain a clause providing that such a release or
waiver shall not invalidate the insurance. If, and to the extent, that such
waiver can be obtained only by the payment of additional premiums, then the
party benefiting from the waiver shall pay such premium within ten (10) days
after written demand or shall be deemed to have agreed that the party obtaining
insurance coverage shall be free of any further obligation under the provisions
hereof with respect to waiver of subrogation. Tenant acknowledges that Owner
will not carry insurance on Tenant’s furniture and/or furnishings or any
fixtures or equipment, improvements, or appurtenances removable by Tenant, and
agrees that Owner will not be obligated to repair any damage thereto or replace
the same. (f) Tenant hereby waives the provisions of Section 227 of the Real
Property Law and agrees that the provisions of this article shall govern and
control in lieu thereof.

Eminent Domain:

10. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim for the
value of any unexpired term of said lease. Tenant shall have the right to make
an independent claim to the condemning authority for the value of Tenant’s
moving expenses and personal property, trade fixtures and equipment provided
Tenant is entitled pursuant to the terms of the lease to remove such property,
trade fixtures and equipment at the end of the term, and provided further such
claim does not reduce Owner’s award.

Assignment, Mortgage, Etc.:

11. Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns, expressly covenants that it shall
not assign, mortgage or encumber this agreement, nor underlet, or suffer or
permit the demised premises or any part thereof to be used by others, without
the prior written consent of Owner in each instance. Transfer of the majority of
the stock of a corporate Tenant or the majority partnership interest of a
partnership Tenant shall be deemed an assignment. If this lease be assigned, or
if the demised premises or any part thereof be underlet or occupied by anybody
other than Tenant, Owner may, after default by Tenant, collect rent from the
assignee, undertenant or occupant, and apply the net amount collected to the
rent herein reserved, but no such assignment, underletting occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, undertenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained .The consent by Owner to an assignment or underletting shall not in
any wise be construed to relieve Tenant from obtaining the express consent in
writing of Owner to any further assignment or underletting.

Electric Current:

12. Rates and conditions in respect to submetering or rent inclusion, as the
case may be, to be added in RIDER attached hereto. Tenant covenants and agrees
that at all times its use of electric current shall not exceed the capacity of
existing feeders to the building or the risers or wiring installation, and
Tenant may not use any electrical equipment which, in Owner’s opinion,
reasonably exercised, will overload such installations or interfere with the use
thereof by other tenants of the building. The change at any time of the
character of electric service shall in no wise make Owner liable or responsible
to Tenant, for any loss, damages or expenses which Tenant may sustain.

Access to Premises:

13. Owner or Owner’s agents shall have the right (but shall not be obligated) to
enter the demised premises in any emergency at any time, and, at other
reasonable times, to examine the same and to make such repairs, replacements and
improvements as Owner may deem necessary and reasonably desirable to any portion
of the building, or which Owner may elect to perform in the demised premises
after Tenant’s failure to make repairs, or perform any work which Tenant is
obligated to perform under this lease, or for the purpose of complying with
laws, regulations and other directions of governmental authorities. Tenant shall
permit Owner to use, maintain and replace pipes, and conduits in and through the
demised premises, and to erect new pipes, and conduits therein provided,



--------------------------------------------------------------------------------

wherever possible, that they are within walls or otherwise concealed. Owner may,
during the progress of any work in the demised premises, take all necessary
materials and equipment into said premises without the same constituting an
eviction, nor shall Tenant be entitled to any abatement of rent while such work
is in progress, nor to any damages by reason of loss or interruption of business
or otherwise. Throughout the term hereof Owner shall have the right to enter the
demised premises at reasonable hours for the purpose of showing the same to
prospective purchasers or mortgagees of the building and during the last six (6)
months of the term for the purpose of showing the same to prospective tenants,
and may, during said six (6) months period, place upon the demised premises the
usual notices “To Let” and “For Sale” which notices Tenant shall permit to
remain thereon without molestation. lf Tenant is not present to open and permit
an entry into the demised premises, Owner or Owner’s agents may enter the same
whenever such entry may be necessary or permissible by master key or forcibly,
and provided reasonable care is exercised to safeguard Tenant’s property, such
entry shall not render Owner or its agents liable therefore, nor in any event
shall the obligations of Tenant hereunder be affected. If during the last month
of the term Tenant shall have removed all or substantially all of Tenant’s
property therefrom, Owner may immediately enter, alter, renovate or redecorate
the demised premises without limitation or abatement of rent or incurring
liability to Tenant for any compensation, and such act shall have no effect on
this lease or Tenant’s obligation hereunder.

Vault, Vault Space, Area:

14. No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building is leased hereunder, anything contained
in or indicated on any sketch, blue print or plan, or anything contained
elsewhere in this lease to the contrary notwithstanding. Owner makes no
representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Owner shall not be subject to
any liability, nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant, if used by Tenant,
whether or not specifically leased hereunder.

Occupancy:

15. Tenant will not at any time use or occupy the demised premises in violation
of the certificate of occupancy issued for the building of which the demised
premises are a part. Tenant has inspected the demised premises and accepts them
as is, subject to the riders annexed hereto with respect to Owner’s work, if
any. In any event, Owner makes no representation as to the condition of the
demised premises and Tenant agrees to accept the same subject to violations,
whether or not of record. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business, Tenant shall be
responsible for, and shall procure and maintain, such license or permit.

Bankruptcy:

16. (a) Anything elsewhere in this lease to the contrary notwithstanding, this
lease may be cancelled by Owner by sending of a written notice to Tenant within
a reasonable time after the happening of any one or more of the following
events: (1) the commencement of a case in bankruptcy or under the laws of any
state naming Tenant as the debtor; or (2) the making by Tenant of an assignment
or any other arrangement for the benefit of creditors under any state statute.
Neither Tenant nor any person claiming through or under Tenant, or by reason of
any statute or order of court, shall thereafter be entitled to possession of the
premises demised, but shall forthwith quit and surrender the demised premises.
If this lease shall be assigned in accordance with its terms, the provisions of
this Article 16 shall be applicable only to the party then owning Tenant’s
interest in this lease.

(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant, as
and for liquidated damages, an amount equal to the difference between the rental
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the demised premises for the period for which such installment
was payable shall be discounted to the date of termination at the rate of four
percent (4%) per annum. If the demised premises or any part thereof be relet by
Owner for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the amount of rent reserved upon such reletting shall be deemed to be
the fair and reasonable rental value for the part of the whole of the demised
premises so re-let during the term of the re-letting. Nothing herein contained
shall limit or prejudice the right of the Owner to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved, whether or not such
amount be greater, equal to, or less than the amount of the difference referred
to above.

Default:

17. (1) If Tenant defaults in fulfilling any of the convenants of this lease
other than the covenants for the payment of rent or additional rent; or if the
demised premises becomes (4) or if this lease be rejected under §365 of Title 11
of the U.S. Code (Bankruptcy Code); or if any execution or attachment shall be
issued against Tenant or any of Tenant’s property whereupon the demised premises
shall be taken or occupied by someone other than Tenant; or if Tenant shall be
in default with respect to any other lease between Owner and Tenant; or if
Tenant shall have failed, after five (5) days written notice, to redeposit with
Owner any portion of the security deposited hereunder which Owner has applied to
the payment of any rent and additional rent due and payable hereunder; or if
Tenant fails to move into or take possession of the demised premises within (5)
days after the commencement of the term of this lease, of which fact Owner shall
be the sole judge; then in any one or more of such events, upon Owner serving a
written fifteen (15) days notice upon Tenant specifying the nature of said
default, and upon the expiration of said fifteen (15) days, if Tenant shall have
failed to comply with or remedy such default, or if the said default or omission
complained of shall be of a nature that the same cannot be completely cured or
remedied within said fifteen (15) day period, and if Tenant shall not have
diligently commenced during such default within such fifteen (15) day period,
and shall not thereafter with reasonable diligence and in good faith, proceed to
remedy or cure such default, then Owner may serve a written five (5) days notice
of cancellation of this lease upon Tenant, and upon the expiration of said five
(5) days this lease and the term thereunder shall end and expire as fully and
completely as if the expiration of such five (5) day period were the day herein
definitely fixed for the end and expiration of this lease and the term thereof,
and Tenant shall then quit and surrender the demised premises to Owner, but
Tenant shall remain liable as hereinafter provided.

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall be in default in the payment of
the rent reserved herein or any item of additional rent herein mentioned, or any
part of either, or in making any other payment herein required; then, and in any
of such events, Owner may without notice, re-enter the demised premises either
by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of the
demised premises, and remove their effects and hold the demised premises as if
this lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end. If Tenant
shall make default hereunder prior to the date fixed as the commencement of any
renewal or extension of this lease, Owner may cancel and terminate such renewal
or extension agreement by written notice.

Remedies of Owner and Waiver of Redemption:

18. In case of any such default, re-entry, expiration and/or dispossess by
summary proceedings or otherwise, (a) the rent, and additional rent, shall
become due thereupon and be paid up to the time of such re-entry, dispossess
and/or expiration, (b) Owner may re-let the demised premises or any part of
parts thereof, either in the name of Owner or otherwise, for a term or terms,
which may at Owner’s option be less than or exceed the period which would
otherwise have constituted the balance of the term of this lease, and may grant
concessions or free rent or charge a higher rental than that in this lease, (c)
Tenant or the legal representatives of Tenant shall also pay to Owner as
liquidated damages for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and or covenanted to be paid and the net amount, if any, of the rents
collected on account of the subsequent lease or leases of the demised premises
for each month of the period which would otherwise have constituted the balance
of the term of this lease. The failure of Owner to re-let the demised premises
or any part or parts thereof shall not release or affect Tenant’s liability for
damages. In computing such liquidated damages there shall be added to the said
deficiency such expenses as Owner may incur in connection with re-letting, such
as legal expenses, reasonable attorney’s fees, brokerage, advertising, and for
keeping the demised premises in good order or for preparing the same for
re-letting. Any such liquidated damages shall be paid in monthly installments by
Tenant on the rent day specified in this lease, and any suit brought to collect
the amount of the deficiency for any month shall not prejudice in any way the
rights of Owner to collect the deficiency for any subsequent month by a similar
proceeding. Owner, in putting the demised premises in good order or preparing
the same for re-rental may, at Owner’s option, make such alterations, repairs,
replacements, and/or decorations in the demised premises as Owner, in Owner’s
sole judgment, considers advisable and necessary for the purpose of re-letting
the demised premises, and the making of such alterations, repairs, replacements,
and/or decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid, Owner shall in no event be liable in any way
whatsoever for failure to re-let the demised premises, or in the event that the
demised premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
lease or any particular remedy, shall not preclude Owner from any other remedy,
in law or in equity. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws.

Fees and Expenses:

19. If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under, or by virtue of,
any of the terms or provisions in any article of this lease, after notice if
required, and upon expiration of the applicable grace period, if any, (except in
an emergency), then, unless otherwise provided elsewhere in this lease, Owner
may immediately, or at any time thereafter, and without notice, perform the
obligation of Tenant thereunder. If Owner, in connection with



--------------------------------------------------------------------------------

the foregoing, or in connection with any default by Tenant in the covenant to
pay rent hereunder (6), makes any expenditures or incurs any obligations for the
payment of money, including but not limited to reasonable attorneys’ fees, in
instituting, prosecuting or defending any action or proceeding, and prevails in
any such action or proceeding, then Tenant will reimburse Owner for such sums so
paid or obligations incurred with interest and costs. The forgoing expenses
incurred by reason of Tenant’s default shall be deemed to be additional rent
hereunder and shall be paid by Tenant to Owner within ten (10) days of rendition
of any bill or statement to Tenant therefore. If Tenant’s lease term shall have
expired at the time of making of such expenditures or incurring of such
obligations, such sums shall be recoverable by Owner as damages.

Building Alterations and Management:

20. Owner shall have the right, at any time, without the same constituting an
eviction and without incurring liability to Tenant therefore, to change the
arrangement and or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or other public parts of the building, and
to change the name, number or designation by which the building may be known.
There shall be no allowance to Tenant for diminution of rental value and no
liability on the part of Owner by reason of inconvenience, annoyance or injury
to business arising from Owner or other Tenant making any repairs in the
building or any such alterations, additions and improvements. Furthermore,
Tenant shall not have any claim against Owner by reason of Owner’s imposition of
any controls of the manner of access to the building by Tenant’s social or
business visitors, as Owner may deem necessary, for the security of the building
and its occupants.

No Representations by Owner:

21. Neither Owner nor Owner’s agents have made any representations or promises
with respect to the physical condition of the building, the land upon which it
is erected, the demised premises, the rents, leases, expenses of operation, or
any other matter or thing affecting or related to the demised premises or the
building except as herein expressly set forth, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this lease. Tenant has inspected the building and
the demised premises and is thoroughly acquainted with their condition and
agrees to take the same “as-is” on the date possession is tendered, and
acknowledges that the taking of possession of the demised premises by Tenant
shall be conclusive evidence that the said premises, and the building of which
the same form a part, were in good and satisfactory condition at the time such
possession was so taken, except as to latent defects. All understandings and
agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant, and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.

End of Term:

22. Upon the expiration or other termination of the term of this lease, Tenant
shall quit and surrender to Owner the demised premises, “broom-clean”, in good
order and condition, ordinary wear and damages which Tenant is not required to
repair as provided elsewhere in this lease excepted, and Tenant shall remove all
its property from the demised premises. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
lease. If the last day of the term of this lease, or any renewal thereof, falls
on Sunday, this lease shall expire at noon on the preceding Saturday, unless it
be a legal holiday, in which case it shall expire at noon on the preceding
business day.

Quiet Enjoyment:

23. Owner covenants and agrees with Tenant that upon Tenant paying the rent and
additional rent and observing and performing all the terms, covenants and
conditions, on Tenant’s part to be observed and performed, Tenant may peaceably
and quietly enjoy the premises hereby demised, subject, nevertheless, to the
terms and conditions of this lease including, but not limited to, Article 34
hereof, and to the ground leases, underlying leases and mortgages herein before
mentioned.

Failure to Give Possession:

24. If Owner is unable to give possession of the demised premises on the date of
the commencement of the term hereof because of the holding-over or retention of
possession of any tenant, undertenant or occupants, or if the demised premises
are located in a building being constructed, because such building has not been
sufficiently completed to make the premises ready for occupancy or because of
the fact that a certificate of occupancy has not been procured, or if Owner has
not completed any work required to be performed by Owner, or for any other
reason, Owner shall not be subject to any liability for failure to give
possession on said date and validity of the lease shall not be impaired under
such circumstances, nor shall the same be construed in any wise to extend the
term of this lease, but the rent payable hereunder shall be abated (provided
Tenant is not responsible for Owner’s inability to obtain possession or complete
any work required) until after Owner shall have given Tenant notice that Owner
is able to deliver possession in the condition required by this lease. If
permission is given to Tenant to enter into possession of the demised premises,
or to occupy premises other than the demised premises, prior to the date
specified as the commencement of the term of this lease, Tenant covenants and
agrees that such possession and/or occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this lease, except the obligation
to pay the fixed annual rent set forth in page one of this lease. The provisions
of this article are intended to constitute “an express provision to the
contrary” within the meaning of Section 223-a of the New York Real Property Law.

No Waiver:

25. The failure of (7) to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this lease, or of any of the
Rules or Regulations, set forth or hereafter adopted by Owner, shall not prevent
a subsequent act, which would have originally constituted a violation, from
having all the force and the effect of an original violation. The receipt by
Owner of rent with knowledge of the breach of any covenant of this lease shall
not be deemed a waiver of such breach, and no provision of this lease shall be
deemed to have been waived by Owner unless such waiver be in writing signed by
Owner. No payment by Tenant, or receipt by Owner, of a lesser amount than the
monthly rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Owner may accept such check or payment without
prejudice to Owner’s right to recover the balance of such rent or pursue any
other remedy in this lease provided. All checks tendered to Owner as and for the
rent of the demised premises shall be deemed payments for the account of Tenant.
Acceptance by Owner of rent from anyone other than Tenant shall not be deemed to
operate as an attornment to Owner by the payor of such rent, or as a consent by
Owner to an assignment or subletting by Tenant of the demised premises to such
payor, or as a modification of the provisions of this lease. No act or thing
done by Owner or Owner’s agents during the term hereby demised shall be deemed
an acceptance of a surrender of said premises, and no agreement to accept such
surrender shall be valid unless in writing signed by Owner. No employee of Owner
or Owner’s agent shall have any power to accept the keys of said premises prior
to the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as termination of the lease or a surrender of the
demised premises.

Waiver of Trial by Jury:

26. It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall, and they hereby do, waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other (except for personal injury or property damage) on any matters whatsoever
arising out of or in any way connected with this lease, the relationship of
Owner and Tenant, Tenant’s use of or occupancy of demised premises, and any
emergency statutory or any other statutory remedy. It is further mutually agreed
that in the event Owner commences any proceeding or action for possession,
including a summary proceeding for possession of the demised premises, Tenant
will not interpose any counterclaim, of whatever nature or description, in any
such proceeding including a counterclaim under Article 4, except for statutory
mandatory counterclaims.

Inability to Perform:

27. This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in no wise be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this lease, or to supply, or is
delayed in supplying any service expressly or impliedly to be supplied, or is
unable to make, or is delayed in making any repairs, additions, alterations or
decorations, or is unable to supply, or is delayed in supplying any equipment,
fixtures or other materials, if Owner is prevented or delayed from doing so by
reason of strike or labor troubles, or any cause whatsoever beyond Owner’s sole
control including, but not limited to, government preemption or restrictions, or
by reason of any rule, order or regulation of any department or subdivision
thereof any government agency, or by reason of the conditions which have been or
are affected, either directly or indirectly, by war or other emergency.

Bills and Notices:

28. Except as otherwise in this lease provided, a bill statement, notice or
communication which Owner may desire or be required to give to Tenant, shall be
deemed sufficiently given or rendered if, in writing, delivered to Tenant
personally, or sent by registered or certified mail addressed to Tenant at the
building of which the demised premises form a part, and the time of the
rendition of such bill or statement and of the giving of such notice or
communication shall be deemed to be the time when the same is delivered to
Tenant, mailed. Any notice by Tenant to Owner must be served by registered or
certified mail addressed to Owner at the address first hereinabove given, or at
such other address as Owner shall designate by written notice.

Water Charges:

29. If Tenant requires, uses or consumes water for any purpose in addition to
ordinary lavatory 8 purposes (of which fact Owner shall be the sole judge) Owner
may install a water meter and thereby measure Tenant’s water consumption for all
purposes. Tenant shall pay Owner for the cost of the meter and the cost of the
installation. Throughout the duration of Tenant’s occupancy, Tenant shall keep
said meter and installation equipment in good working order and repair at
Tenant’s own cost and expense. In the event Tenant fails to maintain the meter
and installation equipment in good working order and repair ( of which fact
Owner shall be the sole judge) Owner may cause such meter and equipment to be
replaced or repaired, and collect the cost thereof from Tenant as additional
rent. Tenant agrees to pay for water consumed, as shown on said meter as and
when bills are rendered, and in the event Tenant defaults in the making of such
payment, Owner may pay such charges and collect the same from Tenant as
additional rent. Tenant covenants and agrees to pay, as additional rent, the
sewer rent, charge or any other tax, rent or levy which now or hereafter is
assessed, imposed or a lien upon the demised premises, or the realty of which
they are a part, pursuant to any law, order or regulation made or issued in
connection with the use, consumption, maintenance or supply of water, the water
system or sewage or sewage connection or system. If the building, the demised
premises, or any part thereof, is supplied with water through a meter through
which water is also supplied to other premises, Tenant shall pay to Owner, as
additional rent, on the first day of each month,                        % ($
90.00) of the total meter charges as Tenant’s portion. Independently of, and in
addition to, any of the remedies reserved to Owner hereinabove or elsewhere in
this lease, Owner may sue for and collect any monies to be paid by Tenant, or
paid by Owner, for any of the reasons or purposes hereinabove set forth.

Sprinklers:

30. Anything else where in this lease to the contrary notwithstanding, if the
New York Board of Fire Underwriters or the New York Fire Insurance Exchange or
any bureau, department or official of the federal, state or city government
recommend or require the installation of a sprinkler system, or that any
changes, modifications, alterations, or additional sprinkler heads or other
equipment be made or supplied in an existing sprinkler system by reason of
Tenant’s business, the location of partitions, trade fixtures, or other contents
of the demised premises, or for any other reason, or if any such sprinkler
system installations, modifications, alterations, additional sprinkler heads or
other such equipment, become necessary to prevent the imposition of a penalty or
charge against the full allowance for a sprinkler system in the fire insurance
rate set by said Exchange or any other body making fire insurance rates, or by
any fire insurance company, Tenant shall, at Tenant’s expense, promptly make
such sprinkler system installations, changes, modifications, alterations, and
supply additional sprinkler heads or other equipment as required, whether the
work involved shall be structural or non-structural in nature. Tenant shall pay
to Owner as additional rent the sum of $ 90.00, on the first day of each month
during the term of the this lease, as Tenant’s portion of the contract price for
sprinkler supervisory service.

Elevators, Heat, Cleaning:

31. As long as Tenant is not in default under any the covenants of this lease,
beyond the applicable grace period provided in this lease for the curing of such
defaults, Owner shall: (a) provide necessary passenger elevator facilities on
business days from 8 a.m. to 6 p.m and on Saturdays from 8 a.m. to 1 p.m.; (b)
if freight elevator service is provided, same shall be provided only on regular
business days, Monday through Friday inclusive, and on those days only between
the hours of 9 a.m. and 12 noon and between 1 p.m. and 5 p.m.; (c) furnish heat,
water and other services supplied by Owner to the demised premises, when and as
required by law, on business days from 8 a.m. to 6 p.m. and on Saturdays from 8
a.m. to 1 p.m.; (d) clean the public halls and public portions of the building
which are used in common by all tenants. Tenant shall, at Tenant’s expense, keep
the demised premises, including the windows, clean and in order, to the
reasonable satisfaction of Owner, and for that purpose shall employ person or
persons, or corporations approved by Owner. Tenant shall pay to Owner the cost
of removal of any of Tenant’s refuse and rubbish from the building. Bills for
the same shall be rendered by Owner to Tenant at such time as Owner may elect,
and shall be due and payable hereunder, and the amount of such bills shall be
deemed to be, and be paid as additional rent. Tenant shall, however, have the
option of independently contracting for the removal of such rubbish and refuse
in the event that Tenant does not wish to have same done by employees of Owner.
Under such circumstances, however, the removal of such refuse and rubbish by
others shall be subject to such (9) rules and regulations as, in the (10)
judgment of Owner, are necessary for the proper operation of the building, Owner
reserves the right to stop service of the heating, elevator, plumbing and
electric systems, when necessary, by reason of accident or emergency, or for
repairs, alterations, replacements or improvements, which in the judgment of
Owner are desirable or necessary to be made, until said repairs, alterations,
replacements or improvements shall have been completed. If the building of which
the demised premises are a part supplies manually operated elevator service,
Owner may proceed diligently with alterations necessary to substitute automatic
control elevator service without in any way affecting the obligations of Tenant
hereunder.



--------------------------------------------------------------------------------

Security:

See Rider

Captions:

33. The Captions are inserted only as a matter of convenience and for reference,
and in no way define, limit or describe the scope of this lease nor the intent
of any provision thereof.

Definitions:

34. The term “Owner” as used in this lease means only the owner of the fee or of
the leasehold of the building or the mortgagee in possession for the time being,
of the land and building (or the owner of a lease of the building or of the land
and building) of which the demised premises form a part, so that in the event of
any sale or sales of said land and building or of said lease, or in the event of
a lease of said building, or of the land and building, the said Owner shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Owner hereunder, and it shall be deemed and construed without further agreement
between the parties or their successors in interest, or between the parties and
the purchaser at any such sale, or the said lessee of the building, or of the
land and building that the purchaser or the lessee of the building has assumed
and agreed to carry out any and all covenants and obligations of Owner
hereunder. The words “re-enter” and “re-entry” as used in this lease are not
restricted to their technical legal meaning The term “rent” includes the annual
rental rate whether so expressed or expressed in monthly installments, and
“additional rent” “Additional rent” means all sums which shall be due to Owner
from Tenant under this lease, in addition to the annual rental rate. The term
“business days” as used in this lease, shall exclude Saturdays, Sundays and all
days observed by the State or Federal Government as legal holidays, and those
designated as holidays by the applicable building service union employees
service contract, or by the applicable Operating Engineers contract with respect
to HVAC service. Wherever it is expressly provided in this lease that consent
shall not be unreasonably withheld, such consent shall not be unreasonably
delayed.

Adjacent Excavation-Shoring:

35. If an excavation shall be made upon land adjacent to the demised premises,
or shall be authorized to be made, Tenant shall afford to the person causing or
authorized to cause such excavation, a license to enter upon the demised
premises for the purpose of doing such work as said person shall deem necessary
to preserve the wall or the building, of which demised premises form a part,
from injury or damage, and to support the same by proper foundations, without
any claim for damages or indemnity against Owner, or diminution or abatement of
rent.

Rules and Regulations:

36. Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe faithfully, and comply strictly with, the Rules and Regulations
annexed hereto and such other and further reasonable (11) Rules and Regulations
as Owner or Owner’s agents may from time to time adopt. Notice of any additional
Rules or Regulations shall be given in such manner as Owner may elect. In case
Tenant disputes the reasonableness of any additional Rules or Regulations
hereafter made or adopted by Owner or Owner’s agents, the parties hereto agree
to submit the question of the reasonableness of such Rules or Regulations for
decision to the New York office of the American Arbitration Association, whose
determination shall be final and conclusive upon the parties hereto. The right
to dispute the reasonableness of any additional Rules or Regulations upon
Tenant’s part shall be deemed waived unless the same shall be asserted by
service of a notice, in writing, upon Owner, within fifteen (15) days after the
giving of notice thereof. Nothing in this lease contained shall be construed to
impose upon Owner any duty or obligation to enforce the Rules and Regulations or
terms, covenants or conditions in any other lease, as against any other tenant,
and Owner shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors or licensees. (12)

Glass:

37. Owner shall replace, at the expense of Tenant, any and all plate and other
glass damaged or broken from any cause whatsoever in and about the demised
premises. Owner may insure, and keep insured, at Tenant’s expense, all plate and
other glass in the demised premises for and in the name of Owner. Bills for the
premiums therefore shall be rendered by Owner to Tenant at such times as Owner
may elect, and shall be due from, and payable by Tenant when rendered, and the
amount there of shall be deemed to be, and be paid as, additional rent.

Estoppel Certificate:

38. Tenant, at any time, and from time to time, upon at least ten (10) days
prior notice by Owner, shall execute, acknowledge and deliver to Owner, and/or
to any other person, firm or corporation specified by Owner, a statement
certifying that this lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), stating the dates to which the rent and
additional rent have been paid, stating whether or not there exists any default
by Owner under this lease, and, if so, specifying each such default.

Directory Board Listing:

39. If, at the request of, and as accommodation to, Tenant, Owner shall place
upon the directory board in the lobby of the building one or more names of
persons or entities other than Tenant, such directory board listing shall not be
construed as the consent by Owner to an assignment or subletting by Tenant to
such persons or entities.

Successors and Assigns:

40. The covenants, conditions and agreements contained in this lease shall bind
and inure to the benefit of Owner and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
provided in this lease, their assigns. Tenant shall look only to Owner’s estate
and interest in the land and building for the satisfaction of Tenant’s remedies
for the collection of a judgment (or other judicial process) against Owner in
the event of any default by Owner hereunder, and no other property or assets of
such Owner (or any partner, member, officer or director thereof, disclosed or
undisclosed), shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under, or with respect to, this lease,
the relationship of Owner and Tenant hereunder, or Tenant’s use and occupancy of
the demised premises.

See Rider annexed hereto and made a part hereof.

In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

 

   

162 FIFTH AVENUE ASSOCIATES LLC

   [CORP SEAL] Witness for Owner   By:   ABS PARTNERS REAL ESTATE, LLC      By:
 

/s/ Earl S. Altman

   [L.S.]

/s/ Benjamin Waller

       Witness for Tenant:    

ANTIGENICS INC.

   [CORP SEAL]

/s/ Bruce Leicher

  By:  

/s/ Garo Armen

         

ACKNOWLEDGEMENT

COMMONWEALTH OF MASSACHUSETTS,

                                                         SS.:

COUNTY OF MIDDLESEX

On the 17th day of October in the year 2006, before me, the undersigned, a
Notary Public in and for said State, personally appeared Garo Armen, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ J. Glennon

NOTARY PUBLIC



--------------------------------------------------------------------------------

IMPORTANT – PLEASE READ

RULES AND REGULATIONS ATTACHED TO AND MADE A PART OF THIS LEASE

IN ACCORDANCE WITH ARTICLE 36.

1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises
and for delivery of merchandise and equipment in a prompt and efficient manner,
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
Tenant or by jobbers or others in the delivery or receipt of merchandise, any
hand trucks, except those equipped with rubber tires and sideguards. If said
premises are situated on the ground floor of the building, Tenant shall further,
at Tenant’s expense, keep the sidewalk and curb in front of said premises clean
and free from ice, snow, dirt and rubbish.

2. The water and wash closest and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substance shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by Tenant, whether or not caused by
Tenant, its clerks, agents, employees or visitors.

3. No carpet, rug or other article shall be hung or shaken out of any window of
the building; and Tenant shall not sweep or throw, or permit to be swept or
thrown from the demised premises, any dirt or other substance into any of the
corridors of halls, elevators, or out of the doors or windows or stairways of
the building, and Tenant shall not use, keep, or permit to be used or kept, any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the buildings by reason of noise,
odors, and or vibrations, or interfere in any way, with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.

4. No awnings or other projections shall be attached to the outside walls of the
building without the prior written consent of Owner.

5. No sign, advertisement notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premises if
the same is visible from the outside of the demised premises, without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability and may charge
the expense incurred by such removal to Tenant. Interior signs on doors and
directory tablet shall be inscribed, painted, or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.

6. Tenant shall not mark, paint, drill into, or in any way deface any part of
the demised premises or the building of which they form a part. No boring,
cutting, or stringing of wires shell be permitted, except with the prior written
consent of Owner, and as Owner may direct Tenant shall not lay linoleum, or
other similar floor covering, so that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.

7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys, so
furnished, Tenant shall pay to Owner the cost thereof.

8. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours, and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be brought into the building, and to exelude from the
building all freight which violates any of these Rules and Regulations of the
lease, of which these Rules and Regulations are apart.

9. Tenant shall not obtain for use upon the demised premises ice, drinking
water, towel and other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons authorized by Owner, and
at hours and under regulations fixed by Owner. Canvassing, soliciting and
peddling in the building is prohibited and Tenant shall cooperate to prevent the
same.

10. Owner reserves the right to exclude from the building all persons who do not
present a pass to the building signed by Owner. Owner will furnish passes to
persons for whom any Tenant requests same in writing. Tenant shall be
responsible for all persons for whom it requests such pass, and shall be liable
to Owner for all acts of such persons. Tenant shall not have a claim against
Owner by reason of Owner excluding from the building any person who does not
present such pass.

11. Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, tends to impair the reputation of the building or its
desirability as a loft building and upon written notice from Owner, Tenant shall
refrain from or discontinue such advertising.

12. (13) Tenant shall not bring, or permit to be brought or kept, in or on the
demised premises, any inflammable, combustible, explosive, or hazardous fluid,
material, chemical or substance, or cause or permit any odors of cooking or
other processes, or any unusual or other objectionable odors, to permeate in, or
emanate from, the demised premises.

13. Tenant shall not use the demised premises in a manner which disturbs or
interferes with other tenants in the beneficial use of their premises.

14. Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations, of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Tenant shall remove, or cause to be removed by a
contractor acceptable to Owner, at Owner’s sole discretion, such items as Owner
may expressly designate. (2) Owner’s Rights in Event of Noncompliance. Owner has
the option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or (b)
which consists of such items as Owner may expressly designate for Tenant’s
removal, and to require Tenant to arrange for such collection at Tenant’s sole
cost and expense, utilizing a contractor satisfactory to Owner. Tenant shall pay
all costs, expenses, fines, penalties or damages that maybe imposed on Owner or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Building Rule 15, and, at Tenant’s sole cost and expense, shall indemnity,
defend and hold Owner harmless (including reasonable legal fees and expenses)
from and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Owner.

 

Address   162 Fifth Avenue Premises   Suite 902

TO

Antigenics Inc.

STANDARD FORM OF

[LOGO APPEARS HERE]

The Real Estate Board of New York, Inc.

Copyright 1999. All rights Reserved.

Reproduction in whole or in part prohibited.

Dated                      in the year

 

Rent Per Year   Rent Per Month  

 

Term   From   To  

 

Drawn by   

 

  Checked by   

 

  Entered by   

 

  Approved by   

 

  by



--------------------------------------------------------------------------------

INSERTS TO PRINTED FORM OF LEASE DATED OCTOBER 24, 2006 BY AND BETWEEN 162 FIFTH
AVENUE ASSOCIATES LLC, AS OWNER, AND ANTIGENICS, INC., AS TENANT, FOR SUITE 902
IN THE BUILDING KNOWN AS 162 FIFTH AVENUE SOUTH, NEW YORK, NEW YORK

 

1A. unless Owner gives notice to Tenant, at the time Owner shall approve such
installations in accordance with the terms of this Lease, that Owner elects to
relinquish Owner’s right thereto and to have them removed from the demised
premises by Tenant prior to the expiration of the Lease at Tenant’s expense

 

1. Owner hereby acknowledges that the permitted use does not violate the
insurance policies covering the building and such permitted use, in itself, does
not increase the insurance rate for the building.

 

2. or willful misconduct

 

3. contractors,

 

4. abandoned

 

5. forty-five (45)

 

6. beyond any applicable notice or cure period

 

7. either party

 

8. and pantry

 

9. reasonable and non-discriminatory

 

10. reasonable

 

11. and non-discriminatory

 

12. Owner agrees to enforce the rules and regulations in a non-discriminatory
manner. In the event of a conflict between the terms and conditions of this
Lease and the rules and regulations, the terms and conditions of this Lease
shall prevail.

 

13. Except with respect to customary and ordinary office cleaning supplies,



--------------------------------------------------------------------------------

RIDER ANNEXED TO LEASE BETWEEN 162 FIFTH AVENUE ASSOCIATES LLC, AS LANDLORD, AND
ANTIGENICS, INC., AS TENANT, FOR SUITE 902 AT 162 FIFTH AVENUE, NEW YORK, NEW
YORK

41. PROVISION OF RIDER

This rider is annexed to and made a part of the printed part of the Lease to
which it is attached and in each instance in which the provisions of this Rider
shall contradict or be inconsistent with the provisions of the printed portion
of this Lease, as constituted without this Rider, the provisions of this Rider
shall prevail and govern and the contradicted or inconsistent provisions of the
printed portion of this Lease shall be deemed amended accordingly.

42. CERTIFICATES BY TENANT

At any time and from time to time, Tenant, for the benefit of Landlord and the
lessor under any ground lease or underlying lease or the holder of any leasehold
mortgage affecting any ground lease or underlying lease, or of any fee mortgage
covering the building containing the demised premises (the “Building”) and the
land (the “Land”) upon which the Building is erected, on at least ten (10) days’
prior written request by Landlord, will deliver to Landlord a statement
certifying that this Lease is not modified and is in full force and effect (or
if there shall have been modifications, that the same is in full force and
effect as modified, and stating the modifications), the commencement and
expiration dates hereof, the dates to which the fixed rent, additional rent and
other charges have been paid, and whether or not, to the best knowledge of the
signer of such statement, there are then any existing defaults on the part of
either Landlord or Tenant in the performance of the terms, covenants and
conditions of this Lease, and if so, specifying the default of which the signer
of such statement has knowledge.

43. LIMITATION OF LIABILITY

(a) Notwithstanding anything to the contrary contained in this Lease, none of
the Landlord Parties (defined below) shall be liable to Tenant or its partners,
principals, shareholders, directors, officers, contractors, agents, employees,
invitees, sublessees, assignees, licensees or any other person or entity
claiming through or under Tenant for any loss, injury or damage to Tenant or to
any other person or entity, or to its or their property, or for any
inconvenience, annoyance, interruption or injury to business arising from
(i) Landlord performing any maintenance, repairs, alterations, additions or
improvements in or to any portion of the Building or the demised premises or in
or to the fixtures, equipment or appurtenances of the Building or the demised
premises (nor shall Tenant or any other person or entity be entitled to any
abatement or suspension of its obligation to pay fixed annual rent or any
additional rent or any other obligations hereunder or be construed to be
constructively or otherwise evicted on account of the foregoing), irrespective
of the cause of such loss, injury, damage, inconvenience, annoyance,
interruption or injury unless caused by or resulting from the gross negligence
or willful misconduct of Landlord or its agents or employees; provided, however,
that even if due to any such gross negligence or willful misconduct of Landlord,
its agents, contractors or employees, Tenant waives, to the full extent
permitted by law, any claim for any indirect, consequential or punitive damages,
including loss of profits in connection therewith and (ii) (notwithstanding
whether the loss, injury or damage is caused by the gross negligence or willful
misconduct of any Landlord Party) any injury or damage for which Tenant would
have been reimbursed under policies of insurance required to be maintained by
Tenant by the terms of this Lease had Tenant (A) not failed to procure or
maintain such policies of insurance and (B) not failed to procure or maintain
such policies of insurance with at least the limits specified herein.

(b) Tenant shall look solely to the estate and property of Landlord in the Land
and Building (including the rental income therefrom or the proceeds from the
sale thereof) for the satisfaction of Tenant’s remedies for the collection of a
judgment or judicial process or arbitration award requiring the payment of money
by Landlord and no other property or assets of Landlord, Landlord’s agents,
shareholders, officers, directors, partners, members, principals (disclosed or
undisclosed) or affiliates, whether directly or indirectly through Landlord or
through any receiver, assignee, trustee in bankruptcy or through any other
person or entity shall be subject to levy, lien, execution, attachment or other
enforcement procedure for any liability of Landlord to Tenant under this Lease
or under law.



--------------------------------------------------------------------------------

(c) In no event shall Landlord be liable for any loss, injury or damage
(including indirect, consequential or punitive damages) claimed by Tenant or any
person or entity claiming through or under Tenant in connection with the failure
or refusal by Landlord to grant its consent or approval with respect to any
matter as to which it is entitled to give its consent or approval pursuant to
this Lease. If Landlord withholds or delays its consent or conditions its
consent and Tenant believes that Landlord did so unreasonably, Tenant may
prosecute an action for declaratory relief to determine if Landlord properly
withheld, delayed or conditioned its consent, but Tenant waives and discharges
any claims it may have against Landlord for damages arising from Landlord’s
withholding, delaying or conditioning its consent. In any such action, the
non-prevailing party shall bear all reasonable attorneys’ fees incurred by the
parties in connection therewith.

44. INSURANCE

To the extent any injury, loss, claim, or damage to any person or property is
not covered by insurance, Tenant shall save Landlord harmless and indemnify it
from and against all injury, loss, claims or damage to any person or property
while on the demised premises arising out of the manner of use of the demised
premises by Tenant and from and against all injury, loss, claim or damage to any
person or property anywhere occasioned by the acts or omissions of Tenant or
Tenant’s servants, employees or licensees.

Tenant covenants and agrees that during the term of this Lease it will provide
and keep in force (a) all risk property insurance with a limit of not less than
$500,000 covering physical loss to improvements, alterations and Tenant’s
property in the demised premises, (b) broad form commercial general liability
insurance written on a per occurrence basis with a per occurrence limit of not
less than $2,000,000 and with other limits reasonably satisfactory to Landlord,
provided such limits are then being required by landlords of similar buildings
in the general vicinity of the Building, (c) business interruption insurance in
a face amount of not less than the aggregate amount, for a period of twelve
(12) months following the insured against peril, of 100% of all rent and
additional rent to be paid by Tenant hereunder, (d) worker’s compensation
insurance and employer’s liability coverage in statutory limits, and New York
State disability insurance as required by law, covering all employees, and
(e) such other coverage, and with such other limits, that Landlord may
reasonably require provided such other coverage and such other limits are then
being required by landlords of similar buildings in the general vicinity of the
Building.

All such insurance to be obtained by Tenant in connection with this Lease shall
be effected in standard form under valid enforceable policies issued by insurers
licensed to do business in the State of New York as shall be reasonably
acceptable to Landlord and shall, except in the case of workmen’s compensation
insurance, name Landlord and Tenant as the insureds as their respective
interests may appear. Certificates of such insurance shall be delivered to
Landlord prior to the commencement date hereof and from time to time during the
term of this Lease at least ten (10) days prior to the expiration date of the
previous policy together with certificates evidencing the renewal of such policy
with satisfactory evidence of payment of the premium on such policy. To the
extent obtainable, all such policies shall contain agreements by the insurers
that (i) such policies shall not be canceled except upon fifteen (15) days’
prior written notice to each named insured and (ii) the coverage afforded
thereby shall not be affected by the performance of any work upon, in or about
the demised premises. Nothing in this paragraph shall prevent Tenant from taking
out such insurance under a blanket insurance policy or policies which also can
cover other properties, or parts thereof, owned, leased or operated by Tenant as
well as the demised premises, provided the insurance applicable to the demised
premises is not less than the amounts required herein.

Tenant agrees to pay all premiums and charges for such insurance, and in the
event of its failure to make any such payment when due, or in the event of its
failure to provide such insurance or renewal thereof, Landlord may procure the
same and/or pay the premium thereon (but in no event shall Landlord be obligated
so to do), and Tenant agrees to pay such premiums to Landlord within ten
(10) days of demand as additional rent.

Notwithstanding anything to the contrary contained herein, neither Landlord nor
Tenant shall be liable to the other or to any insurance company (by way of
subrogation or otherwise) insuring any of the other parties, and each hereby
waive their entire right of recovery against the other, for any loss or damage
arising out of or incident to the perils insured, or required pursuant

 

2



--------------------------------------------------------------------------------

to this Lease to be insured even though such loss or damage might have been
occasioned by the negligence of Landlord, Tenant, or their respective agents,
employees, contractors, invitees and/or permitted subtenants. The foregoing
waiver is subject, however, to the amount of insurance obtained or required to
be obtained (whichever is greater) by the other party and to the extent such
insurance is collectible. Each of Landlord and Tenant (i) shall give notice to
their respective insurers that the foregoing mutual waiver of recovery is
contained in this Lease and, if required by any such insurer, shall obtain such
insurer’s prior consent to the foregoing waiver of its and its insured’s right
of recovery, and (ii) shall endeavor to obtain from their respective insurers an
appropriate clause in, or an endorsement upon, each such insurance policy
pursuant to which each such insurer shall agree that the foregoing waiver shall
not affect the validity or enforceability of its insured’s coverage. If such a
clause or endorsement is obtainable only upon payment of an additional premium,
each party shall pay such additional premium. If Tenant’s insurer shall refuse
to issue such clause or endorsement even with an additional premium, then
Landlord shall have the right to designate another insurer who would be prepared
to permit such clause or endorsement and Tenant shall use such other insurer. If
it is not possible to obtain a clause or endorsement of the type described in
clause (ii) above, then the party unable to obtain such clause or endorsement
shall notify the other party of this fact and such party shall no longer be
obligated hereunder to endeavor to obtain such a clause or endorsement in its
insurance policies. The provisions of this subparagraph shall be applicable to
any new or renewal insurance policies which Tenant may obtain during the term
hereof.

45. COMPLIANCE WITH LAW

(a) If at any time during the term of this Lease, the fire and life safety law
requirements of the City of New York pursuant to Local Law #5 of 1973, Local Law
# 16 of 1984 or otherwise (“Fire Requirements”) or the masonry or exterior wall
requirements of the City of New York pursuant to Local Law #10 of 1980 or
otherwise (“Masonry Requirements”) or any other laws or requirements of the City
of New York or any agency having jurisdiction (“Other Requirements”) shall
impose any obligations or requirements upon Landlord to perform any alterations,
installations, changes or improvements (collectively “changes”) to the Building
and/or the demised premises, then Tenant shall pay to Landlord as additional
rent, 4.5% (“Tenant’s Payment”) of all costs and expenses incurred by Landlord
in complying with the Fire, Masonry or Other Requirements during the term
hereof. Tenant’s payment shall be due and payable to Landlord within thirty
(30) days after rendition of a bill therefor accompanied by a statement setting
forth the changes performed by Landlord. The obligation of Tenant in respect of
such additional rent shall survive the expiration of this Lease. Notwithstanding
anything to the contrary contained herein, to the extent that Tenant is required
to make any payments pursuant to this paragraph (a), then Tenant shall only be
required to pay for that portion of the cost of such changes equal to the
product of (i) its proportionate share (i.e., 4.5%) of the total cost of such
change and (ii) a fraction, the numerator of which shall be the number of months
(including any partial month) remaining in the term of this Lease, and the
denominator of which shall be the number of months in the useful life of the
changes, as determined in accordance with generally accepted accounting
principles, and Tenant’s portion of the cost of such changes, as determined
above, shall be payable in equal monthly installments over the remaining term of
the Lease. Additionally, Landlord hereby agrees that Tenant’s obligations
hereunder shall not apply to any changes presently being performed by Landlord
as of the date of this Lease.

(b) (i) Tenant covenants and agrees, at its sole cost and expense, to comply
with all present and future laws, orders, and regulations of all state, federal,
municipal and local governments, departments, commissions and boards regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash. Tenant shall also, at Tenant’s sole cost and expense, pay for
the cost of rubbish and trash removal from the demised premises. Tenant or
Tenant’s cleaning contractor shall sort and separate such waste products,
garbage, refuse and trash into such categories as provided by law. Each
separately sorted category of waste products, garbage, refuse and trash shall be
placed in separate receptacles reasonably approved by Landlord. Such separate
receptacles may, at Landlord’s option, be removed from the demised premises in
accordance with a collection schedule prescribed by law.

(ii) Landlord reserves the right to prohibit the removal of refuse or to collect
or accept from Tenant any waste products, garbage, refuse or trash that are not
separated and sorted as required by law, and to require Tenant to arrange for
such collection at Tenant’s sole cost and expense, utilizing a contractor
reasonably satisfactory to Landlord. Tenant shall pay all costs, expenses,
fines, penalties or damages that may be imposed on Landlord or Tenant

 

3



--------------------------------------------------------------------------------

by reason of Tenant’s failure to comply with the provisions of this Article and,
at Tenant’s sole cost and expense, shall indemnify, defend and hold Landlord
harmless from and against any actions, claims, suits, costs and expenses
(including reasonable legal fees and expenses) arising from such noncompliance,
utilizing counsel reasonably satisfactory to Landlord.

(c) (i) Supplementing subparagraph (a) above, Tenant shall, at Tenant’s expense,
comply with all laws now or hereafter existing, whether or not such compliance
requires work which is structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen, that impose any obligation, order or duty on Landlord or
Tenant: (i) with respect to the demised premises; or (ii) with respect to the
Building or any part thereof (including the demised premises) if such
obligation, order or duty arises from: (A) the particular manner of conduct of
Tenant’s business or operation of its equipment therein (as opposed to general
office uses); (B) any cause or condition created by or at the instigation of
Tenant, including, without limitation, any improvement or alteration; (C) the
default in any of Tenant’s obligations hereunder beyond the expiration of any
applicable grace or cure period; or (D) any Hazardous Substance (defined below)
brought into the Building by Tenant, any assignee or subtenant of Tenant or any
of their agents, contractors or invitees. Tenant shall promptly forward to
Landlord any notice it receives of the violation of any law involving the
demised premises. Tenant shall pay, within twenty (20) days after demand
therefor, all actual, out of pocket costs and expenses, and all fines, penalties
and damages that may be imposed upon Landlord by reason of or arising out of
Tenant’s failure to comply with the provisions of this Article.

(ii) Tenant shall promptly comply with all requirements relating to the
Americans with Disabilities Act, 42 U.S.C. §12,101 et seq. and the regulations
promulgated thereunder as in effect from time to time (“ADA Requirements”) to
the extent same applies to the demised premises only. Tenant shall have
exclusive responsibility for compliance with ADA Requirements pertaining to the
interior of the demised premises, including for the design and construction of
the access thereto and egress therefrom. Landlord shall have responsibility for
compliance with ADA Requirements which affect the common areas of the Building
to the extent same is not necessitated by the acts or omissions of Tenant, its
employees or agents or is otherwise the obligation of another tenant. Tenant
shall comply with any reasonable plan adopted by Landlord which is designed to
comply with ADA Requirements.

46. BINDING EFFECT

The submission by Landlord of this Lease in draft form shall be deemed solely
for Tenant’s consideration and not for acceptance and execution. Such submission
shall have no binding force or effect and shall confer no rights nor impose any
obligation, including brokerage obligations, on either party unless and until
both Landlord and Tenant shall have executed this Lease and duplicate originals
hereof shall have been delivered to the respective parties.

47. REAL ESTATE TAXES

Tenant shall pay to Landlord, as additional rent, real estate tax escalations
based on increases in Real Estate Taxes (defined below) in accordance with this
Article:

(a) Definitions: For the purpose of this Article, the following definitions
shall apply:

(i) The term “Base Tax Year” as hereinafter set forth for the determination of
real estate tax escalation, shall mean the New York City real estate tax year
commencing July 1, 2006 and ending June 30, 2007.

(ii) The term “The Percentage” shall mean 4.5%.

(iii) The term “The Building Project” shall mean all of the Land together with
improvements thereon known as 162 Fifth Avenue, New York, New York.

(iv) The term “Comparative Year” shall mean the twelve months following the Base
Tax Year and each subsequent period of twelve months.

(v) The term “Real Estate Taxes” shall mean the total of all taxes and special
or other assessments levied, assessed or imposed at any time by any governmental
authority upon or against the Building Project, and also any tax or assessment
levied, assessed or

 

4



--------------------------------------------------------------------------------

imposed at any time by any governmental authority in connection with the receipt
of income or rents from said Building Project to the extent that same shall be
in lieu of all or a portion of any of the aforesaid taxes or assessments, or
additions or increases thereof, upon or against said Building Project. If, due
to a future change in the method of taxation or in the taxing authority or for
any other reason, a franchise, income, transit, profit or other tax or
governmental imposition, however designated, shall be levied against Landlord in
substitution in whole or in part for the Real Estate Taxes or in lieu of or
additions to or increases of said Real Estate Taxes, then such franchise,
income, transit, profit or other tax or governmental imposition shall be deemed
to be included within the definition of “Real Estate Taxes” for the purpose
hereof. As to special assessments which are payable over a period of time
extending beyond the term of this Lease, only a pro rata portion thereof,
covering the portion of the term of this Lease unexpired at the time of the
imposition of such assessment, shall be included in “Real Estate Taxes”. If, by
law, any assessment may be paid in installments, then, for the purposes hereof
(a) such assessment shall be deemed to have been payable in the maximum number
of installments permitted by law and (b) there shall be included in Real Estate
Taxes for each Comparative Year in which such installments may be paid, the
installments of such assessment so becoming payable during such Comparative
Year, together with interest payable during such Comparative Year.

(vi) The phrase “Real Estate Taxes payable during the Base Tax Year” shall mean
the Real Estate Taxes payable for the Base Tax Year.

(vii) In addition to the foregoing, Tenant will be responsible to pay to
Landlord, within ten (10) days of being billed therefor, The Percentage of any
business improvement district or similar tax imposed against the Building
Project or Landlord.

(b) Real Estate Taxes:

1. In the event that the Real Estate Taxes payable for any Comparative Year
shall exceed the amount of such Real Estate Taxes payable during the Base Tax
Year, Tenant shall pay to Landlord, as additional rent for such Comparative
Year, an amount equal to The Percentage of the excess. Following the expiration
of the Base Tax Year and each Comparative Year, Landlord shall submit to Tenant
a statement, certified by Landlord setting forth the Real Estate Tax escalation
due for the current Comparative Year and the payment, if any, due to Landlord
from Tenant for such Comparative Year. The rendition of such statement to Tenant
together with a copy of the tax bill shall constitute prima facie proof of the
accuracy thereof and, if such statement shows a payment due from Tenant to
Landlord with respect to such current Comparative Year, then (i) Tenant shall
make payment of any unpaid portion thereof within ten (10) days after receipt of
such statement; and (ii) Tenant shall also pay to Landlord, as additional rent,
within ten (10) days after receipt of such statement, an amount equal to the
product obtained by multiplying the total payment due for the current
Comparative Year by a fraction, the denominator of which shall be 12 and the
numerator of which shall be the number of months or any portion thereof in the
current Comparative Year which shall have elapsed prior to the first day of the
month immediately following the rendition of such statement; and (iii) Tenant
shall also pay to Landlord, as additional rent, commencing as of the first day
of the month immediately following the rendition of such statement and on the
first day of each month thereafter until a new statement is rendered, 1/12th of
the total payment for the current Comparative Year. The aforesaid monthly
payments based on the total payment due for the current Comparative Year may be
adjusted to reflect, if Landlord can reasonably so estimate, increases in rates
for the subsequent Comparative Year and/or the assessed valuation for the
Building Project. The payments required to be made under (ii) and (iii) above
shall be credited toward the payment due from Tenant for the subsequent
Comparative Year, subject to adjustment as and when the statement for such
subsequent Comparative Year is rendered by Landlord.

2. Should the Real Estate Taxes payable for the Base Tax Year be reduced by
final determination of legal proceedings, settlement or otherwise, then the Real
Estate Taxes payable hereunder for all Comparative Years shall be recomputed on
the basis of such reduction, and Tenant shall pay to Landlord, as additional
rent, within ten (10) days after being billed therefor, any deficiency between
the amount of such additional rent as theretofore computed and the amount
thereof due as the result of such recomputations. Should the Real Estate Taxes
payable during the Base Tax Year be increased by such final determination of
legal proceedings, settlement or otherwise, then appropriate recomputation and
adjustment also shall be made.

 

5



--------------------------------------------------------------------------------

3. If, after Tenant shall have made a payment of additional rent under this
subdivision (b), Landlord shall receive a refund of any portion of the Real
Estate Taxes payable during any Comparative Year after the Base Tax Year on
which such payment of additional rent shall have been based, as a result of a
reduction of such Real Estate Taxes by final determination of legal proceedings,
settlement or otherwise, Landlord shall, within ten (10) days after receiving
the refund, pay to Tenant The Percentage of the refund less The Percentage of
reasonable expenses (including reasonable attorneys’ and appraisers’ fees)
incurred by Landlord in connection with any such application or proceeding. If,
prior to the payment of taxes for any Comparative Year, Landlord shall have
obtained a reduction of that Comparative Year’s assessed valuation of the
Building Project, and therefore of said taxes, then the term “Real Estate Taxes”
for that Comparative Year shall be deemed to include the amount of Landlord’s
reasonable expenses in obtaining such reduction in assessed valuation, including
reasonable attorneys’ and appraisers’ fees.

(c) In no event shall the fixed annual rent under this Lease be reduced by
virtue of this Article.

(d) Upon the date of any expiration or termination of this Lease, whether the
same be the date hereinabove set forth for the expiration of the term
(hereinafter called the “lease expiration date”) or any prior or subsequent
date, a proportionate share of the additional rent for the Comparative Year
during which such expiration or termination occurs shall become due and payable
by Tenant to Landlord. The said proportionate share shall be based upon the
length of time that this Lease shall have been in existence during such
Comparative Year. Promptly after said expiration or termination, Landlord shall
compute the additional rent from Tenant, as aforesaid, which computations shall
either be based on that Comparative Year’s actual figures or be an estimate
based upon the most recent statements theretofore prepared by Landlord and
furnished to Tenant under subdivisions (b) and (c) above. If an estimate is
used, then Landlord shall promptly cause statements to be prepared on the basis
of that Comparative Year’s actual figures and within ten (10) days after such
statement or statements are prepared by Landlord and furnished to Tenant,
Landlord and Tenant shall make appropriate adjustments of any estimated payments
theretofore made.

(e) Notwithstanding any expiration or termination of this Lease prior to the
Lease expiration date (except in the case of a cancellation by mutual agreement,
casualty or condemnation), Tenant’s obligation to pay any and all additional
rent under this Lease shall continue and shall cover all periods up to the Lease
expiration or termination date. Landlord’s and Tenant’s obligation to make the
adjustments referred to in subdivision (d) above shall survive any expiration or
termination of this Lease.

(f) Any delay or failure of Landlord in billing for any additional rent payable
as hereinabove provided shall not constitute a waiver of or in any way impair
the continuing obligation of Tenant to pay such additional rent hereunder.

48. COST OF LIVING ADJUSTMENTS

The annual rent reserved in this Lease and payable hereunder shall be adjusted,
as of the times and in the manner set forth in this Article.

(a) Definitions: For the purposes of this Article the following definitions
shall apply:

(i) The term “Base Year” shall mean the month of December, 2006.

(ii) The term “Price Index” shall mean the Consumer Price Index published by the
Bureau of Labor Statistics of the U.S. Department of Labor, All Items, U.S. city
average, all urban consumers (presently denominated “CPI-U”), or a successor or
substitute index appropriately adjusted.

(iii) The term “Price Index for the Base Year” shall mean the monthly All Items
Price Index for the Base Year.

(b) Effective as of July of 2007 and thereafter on each January and July
subsequent thereto, there shall be made a cost of living adjustment of the
annual rent payable hereunder. The July adjustment shall be based on eighty
(80%) percent of the percentage

 

6



--------------------------------------------------------------------------------

difference between the Price Index for the preceding month of June and the Price
Index for the Base Year. The January adjustment shall be based on eighty
(80%) percent of the percentage difference between the Price Index for the
preceding month of December and the Price Index for the Base Year.

(i) In the event the Price Index for June in any calendar year during the term
of this Lease reflects an increase over the Price Index for the Base Year, then
the annual rent herein provided to be paid as of the July 1st following such
month of June, i.e., fixed annual rent originally provided to be paid for in
this Lease (unchanged by any adjustments under this Article), shall be
multiplied by eighty (80%) percent of the percentage difference between the
Price Index for June and the Price Index for the Base Year, and the resulting
sum shall be added to such annual rent, effective as of such July 1st. Said
adjusted annual rent shall thereafter be payable hereunder, in equal monthly
installments, until it is readjusted pursuant to the terms of this Lease.

(ii) In the event the Price Index for December in any calendar year during the
term of this Lease reflects an increase over the Price Index for the Base Year,
then the annual rent herein provided to be paid as of the January 1st following
such month of December, i.e., fixed annual rent originally provided to be paid
for in this Lease (unchanged by any adjustments under this Article), shall be
multiplied by eighty (80%) percent of the percentage difference between the
Price Index for December and the Price Index for the Base Year, and the
resulting sum shall be added to such annual rent, effective as of such
January 1st. Said adjusted annual rent shall thereafter be payable hereunder, in
equal monthly installments, until it is readjusted pursuant to the terms of this
Lease.

(iii) The following illustrates the intentions of the parties hereto as to the
computation of the aforementioned cost of living adjustment in the annual rent
payable hereunder:

Assuming that said annual rent is $10,000, that the Price Index for the Base
Year was 102.0 and that the Price Index for the month of June in a calendar year
following the Base Year was 105.0, then the percentage increase thus reflected,
i.e., 2.941% (3.0/102.0) would be multiplied by eighty (80%) percent and then by
$10,000, and said annual rent would be increased by $235.28, which would be
divided by 12. Such resulting number, $19.61, would be added to the base monthly
rent provided to be paid under this Lease, effective as of July 1st of said
calendar year, until such time that a new adjustment is provided to be made
pursuant to the terms of this Article.

In the event that the Price Index ceases to use 1982/84=100 as the basis of
calculation, or if a substantial change is made in the terms or number of items
contained in the Price Index, then the Price Index shall be adjusted to the
figure that would have been arrived at had the manner of computing the Price in
effect at the date of this Lease not been altered. In the event such Price Index
(or a successor or substitute index) is not available, a reliable governmental
or other non-partisan publication evaluating the information heretofore used in
determining the Price Index shall be used.

No adjustments or recomputations, retroactive or otherwise, shall be made due to
any revision which may later be made in the first published figure of the Price
Index for any month.

(c) Landlord will cause statements of the cost of living adjustments provided in
subdivision (b) to be prepared in reasonable detail and delivered to Tenant.

(d) In no event shall the annual rent originally provided to be paid under this
Lease (exclusive of the adjustments under this Article) be reduced by virtue of
this Article.

(e) Any delay or failure of Landlord, beyond July or January of any year, in
computing or billing for the rent adjustments hereinabove provided, shall not
constitute a waiver of or in any way impair the continuing obligation of Tenant
to pay such rent adjustments hereunder.

 

7



--------------------------------------------------------------------------------

(f) Notwithstanding any expiration or termination of this Lease prior to the
lease expiration date (except in the case of a cancellation by mutual
agreement), Tenant’s obligation to pay rent as adjusted under this Article shall
continue and shall cover all periods up to the lease expiration date, and shall
survive any expiration or termination of this Lease.

49. ALTERATIONS

Anything in Article 3 to the contrary notwithstanding, Landlord shall not
unreasonably withhold or delay approval of written requests of Tenant to make
non-structural interior alterations, decorations, additions and improvements
(herein referred to as “alterations”) in the demised premises, provided that
such alterations do not affect utility services or plumbing and electrical lines
or other systems of the Building, and provided that all such alterations shall
be performed in accordance with the following conditions:

(a) All such alterations other than merely cosmetic or decorative changes (e.g.,
carpeting, painting and wallpapering) (collectively, “Decorative Changes”) shall
be performed in accordance with plans and specifications first submitted to
Landlord for its prior written approval. Anything contained in this Lease to the
contrary notwithstanding, Landlord’s consent shall not be required with respect
to any nonstructural alteration (i) which does not adversely affect the Building
systems or affect any part of the Building (including the exterior thereof)
other than the demised premises, (ii) which does not result in a violation of,
or a potential violation of, the Certificate of Occupancy or will not require an
amendment to the Certificate of Occupancy, (iii) the estimated cost of the labor
and materials of which does not exceed Twenty-Five Thousand Dollars ($25,000),
either individually or in the aggregate with other related non-structural
alterations (for which Landlords’ consent is not required under this Article 49)
during any consecutive twelve (12) month period and (iv) which does not require
a building permit from the New York City Department of Buildings; provided,
however, that not less than ten (10) days prior to making any such nonstructural
alteration, Tenant shall submit to Landlord the plans and specifications for
such alteration (or if plans and specifications are not required pursuant to any
requirements applicable thereto or are not reasonably necessary or customary in
light of the nature of the alteration, Tenant shall deliver to Landlord such
plans and specifications, design drawings or sketches that Tenant has caused to
be prepared in connection therewith which, at a minimum, shall include sketches
and attendant commentary which together constitute a reasonably accurate
description of the nature and scope of the alterations to be performed) and any
such alterations shall otherwise be performed in compliance with the provisions
of this Lease.

(b) All alterations shall be performed in a good and workmanlike manner. All
alterations shall be performed in compliance with all other applicable
provisions of this Lease and with all applicable laws, ordinances, directions,
rules and regulations of governmental authorities having jurisdiction; and
Tenant shall, prior to the commencement of any such alterations, at its sole
cost and expense, obtain and exhibit to Landlord any governmental permit
required in connection with such alterations.

(c) All work in connection with alterations shall be (i) performed with licensed
and insured (such insurance to be as required by Subsection (d) below) labor
having the proper jurisdictional qualifications and (ii) harmonious and
compatible with the labor employed by Landlord and other tenants in the
Building, it being agreed by Tenant that if such labor shall be incompatible (as
reasonably determined by Landlord), Tenant shall immediately, upon Landlord’s
demand therefor (orally or in writing) withdraw such labor from the demised
premises and the Building failing which Tenant shall be in material default of
this Lease.

(d) Prior to the commencement of any work by or for Tenant, Tenant shall furnish
to Landlord certificates evidencing the existence of the following insurance:

(i) Workmen’s compensation insurance covering all persons employed for such work
and with respect to whom death or bodily injury claims could be asserted against
Landlord, Tenant or the demised premises.

(ii) Commercial General Liability insurance naming Tenant as insured and
Landlord and its assignees as additional insureds, with limits of not less than
$3,000,000 per occurrence applicable on a per project basis. The policy shall be
written on a Standard General Liability form, including completed operations,
contractual and independent contractors’ coverages and without unusual
exclusions.

 

8



--------------------------------------------------------------------------------

Tenant, at its sole cost and expense, shall cause all such insurance to be
maintained at all times when the work to be performed for or by Tenant is in
progress. All such insurance shall be obtained from a company authorized to do
business in New York and reasonably satisfactory to Landlord, and all policies,
or certificates therefor, issued by the insurer and bearing notations evidencing
the payment of premiums, shall be delivered to Landlord.

(e) All work to be performed by Tenant shall be performed in a manner which will
not unreasonably interfere with or disturb other tenants and occupants of the
Building.

(f) Tenant shall not be required to remove and/or restore any fixtures,
panelling, partitions, railings or other installations presently constituting a
part of the demised premises or constituting a part of the initial fitting up of
the demised premises for Tenant’s occupancy, installed by Landlord at its
expense or subsequently installed by Tenant and reasonably usable for an
ordinary office tenancy.

(g) All trade fixtures and other movable property installed by Tenant in the
demised premises shall remain Tenant’s property and shall be removed by Tenant
on or before the lease expiration date or upon the sooner termination of this
Lease, provided only that Tenant shall repair any damage to the demised premises
resulting from such removal.

(h) Any alterations to be made by Tenant within the demised premises (other than
plumbing and sprinkler work which must be performed by Landlord’s designated
contractor) may be performed by any reputable contractor or mechanic
(collectively, the “Contractor”) selected by Tenant and approved by Landlord,
which approval Landlord agrees it will not unreasonably withhold or delay,
provided the Contractor’s performance of the alterations would not result in any
labor discord in the Building and further provided that all such Contractors
shall execute Exhibit B as a condition to Landlord’s approval thereof. With
respect to any alterations which require the performance of work outside of the
demised premises including, without limitation, connecting the Building’s
electric distribution system to the demised premises, such alterations must be
performed by Landlord’s designated contractors. Additionally, Landlord may, at
its option, require Tenant to use its designated contractor for any structural
work required to be performed by Tenant within the demised premises.

(i) Tenant may, at any time during the Term, remove any alteration made by
Tenant which is not otherwise prohibited by the terms of this Lease, solely at
its expense, provided Tenant promptly repairs any damage resulting from such
removal.

(j) Any restoration or repair which Tenant is required to make (whether
structural or non-structural) shall be of quality or class equal to the then
Building standard, as reasonably determined by Landlord.

(k) Prior to making any alterations other than Decorative Alterations, Tenant
(i) shall submit to Landlord detailed plans and specifications (including
layout, architectural, mechanical, electrical, plumbing and structural drawings)
(collectively, “Plans”) for each proposed alteration and shall not commence any
such alteration without first obtaining Landlord’s approval of such plans and
specifications which approval shall not be unreasonably withheld, conditioned or
delayed, (ii) shall, at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and
furnish copies of the same to Landlord, and (iii) shall furnish to Landlord
duplicate original policies of worker’s compensation insurance (covering all
persons to be employed by Tenant, and Tenant’s contractors and subcontractors in
connection with such alteration), and comprehensive public liability insurance
(including property damage coverage, completed operations/product liability),
all in such form, with such companies, for such periods and in such amounts as
provided in subparagraph (d) above, naming Landlord, its agents and any other
parties required by Landlord as additional insureds with respect to Commercial
Liability and Umbrella insurance. If Landlord withholds its approval of the
Plans, Landlord will provide Tenant with reasonable specificity of its
objections or concerns with respect thereto, and Tenant shall make appropriate
modifications to correct or eliminate the objections specified by Landlord in
such disapproval and shall resubmit the modified Plans and specifications to
Landlord. The terms and provisions set forth in this Article governing the
approval and disapproval of the Plans shall apply equally to Tenant’s revised
Plans and all change orders. In the event that Landlord shall not respond to a

 

9



--------------------------------------------------------------------------------

written request to approve of Tenant’s plans and/or plan modifications within
ten (10) business days of receipt, then Tenant shall make a second written
request therefor to Landlord with a copy sent simultaneously and in like manner
to Morrison Cohen LLP, 909 Third Avenue, New York, New York 10022-4731,
Attention: Lawrence B. Simon, Esq. (which second request shall state that it is
a second notice and that Landlord’s approval shall be deemed granted if Landlord
fails to respond within five (5) business days) and, if Landlord shall not
respond within five (5) business days of receipt of such second written request,
such plans or plan modifications shall be deemed approved by Landlord. Upon
completion of such alteration, Tenant, at Tenant’s expense, shall (i) obtain
certificates of final approval of such alteration required by any governmental
or quasi-governmental bodies and (ii) shall furnish Landlord with copies of the
“as built” plans for such alterations including, but not limited to, a reflected
ceiling plan, mechanical and electrical drawings, a partition plan and any other
drawings which may be required to indicate accurately the layout and systems of
the demised premises.

(l) Tenant shall not create or permit to be created any lien, encumbrance or
charge upon the demised premises or any part thereof or the income therefrom, or
any assets of Landlord, and Tenant in no event shall suffer any other matter or
thing whereby the estate, rights and interest of Landlord in the demised
premises or the Building, or any part thereof, or any assets of Landlord, might
be impaired.

(m) If any mechanic’s, laborer’s or materialman’s lien at any time shall be
filed against the Building, the demised premises or any part thereof (other than
arising from the acts or omissions of Landlord, its employees, agents or
contractors) for any work performed or alleged to have been performed for Tenant
or any person or entity acting through Tenant, Tenant, within thirty (30) days
after notice to Tenant of the filing thereof, shall cause the same to be
discharged of record by payment, deposit, bond, order of a court of competent
jurisdiction or otherwise. If Tenant shall fail to cause such lien to be
discharged within the period aforesaid, in addition to any other right or
remedy, Landlord may, but shall not be obligated to, discharge the same either
by paying the amount claimed to be due or by procuring the discharge of such
lien by deposit or by bonding proceedings. Any amount so paid by Landlord, with
all reasonable costs and expenses incurred and actually paid by Landlord in
connection therewith, together with interest thereon at the highest rate
permitted by law from the respective dates of Landlord’s making of the payment
or incurring of the costs and expenses, shall be paid by Tenant to Landlord
within ten (10) days of demand.

(n) Nothing contained in this Lease shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied by inference
or otherwise, to any contractor, subcontractor, laborer or materialman for the
performance of any labor or the furnishing of any materials for any specific
improvement, alteration to or repair of the demised premises or any part
thereof, nor as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of materials that would
give rise to the filing of any lien against the demised premises or the Building
or any part thereof or any assets of Landlord. Notice is hereby given, and
Tenant shall deliver written notice, in the form of Exhibit B attached hereto,
to all contractors at the demised premises prior to the performance of any work
therein so stating, that Landlord shall not be liable for any work performed or
to be performed at the demised premises for Tenant or for any materials
furnished or to be furnished at the demised premises for any of the foregoing,
and that no mechanic’s or other lien for such work or materials shall attach to
or affect the estate or interest of Landlord in and to the demised premises or
the Building or any asset of Landlord. As a condition to Landlord’s consent to
any alteration, such notice shall be acknowledged by Tenant and any contractor,
subcontractor, laborer or materialman and such acknowledged notice shall be
delivered to Landlord.

(o) Except as specifically provided in this Lease, Tenant shall have no power to
do any act or make any contract which may create or be the foundation for any
lien, mortgage or other encumbrance upon the estate or assets of Landlord or of
any interest of Landlord in the demised premises or the Building.

 

10



--------------------------------------------------------------------------------

50. SUBLETTING AND ASSIGNMENT

Supplementing the provisions of Article 11 hereof, Landlord shall not
unreasonably withhold or delay its consent to an assignment of this Lease or to
a subletting of all or part of the demised premises, provided that any such
assignment or subletting shall be made solely upon the following terms and
conditions:

1. No assignment and no subletting shall become effective unless and until
approved by Landlord in accordance with the terms and conditions of this Article
50. Tenant shall give Landlord at least thirty (30) days’ prior written notice
of such proposed assignment or proposed bona fide subletting, together with a
statement containing the name and address of the proposed sublessee or assignee,
adequate information as to its reputation and financial condition and the
intended use of the demised premises (or any portion thereof, as the case may
be), and a copy of the proposed sublease or assignment. The parties agree that
if there is a proposed assignment or a proposed subletting of all the demised
premises for at least seventy-five (75%) percent of the balance of the term of
this lease, then Landlord shall thereupon have the option, exercisable by
written notice within thirty (30) days after receipt of the notice from Tenant,
to terminate this Lease effective as of the effective date of the proposed
assignment or the commencement date of the term of such proposed subletting. If
there is a proposed subletting of all of the demised premises for less than
seventy-five (75%) percent of the balance of the term of this Lease or of part
but not all of the demised premises, then Landlord shall thereupon have the
option, exercisable by written notice within thirty (30) days after the receipt
of the notice from Tenant, to delete the space proposed to be subleased from the
premises demised hereunder (with a prorated adjustment in all payments due
hereunder for the period of such proposed subletting) effective as of the
commencement date of the term of such proposed subletting and for the period of
such proposed subletting. If Landlord shall so terminate this Lease or delete
portions of space therefrom, then Tenant shall vacate and surrender the demised
premises or the deleted space portion, to Landlord, on or before the effective
date pursuant hereto.

2. If (i) Landlord shall delete any space (the “Space”) to be subleased
constituting a portion of the demised premises or shall terminate this Lease in
the event of any assignment or subletting of all of the demised premises (also
the “Space”) in accordance with the provisions of paragraph 1 of this Article
50, or (ii) Landlord shall not elect to terminate this Lease or delete portions
of Space herefrom pursuant to the provisions of paragraph 1 and the Space is
sublet or assigned by Tenant in accordance with the provisions hereof, then all
rent and additional rent payable by (a) the assignee or any new tenant to whom
Landlord rents the demised premises shall be paid to Landlord, and (b) the
sublessee to whom Tenant subleases the demised premises or any portion thereof
shall be paid to Tenant. Upon receipt of such rent and additional rent for any
month, Landlord or Tenant, as the case may be, shall disburse the rent and
additional rent received from such new Tenant or sublessee as follows: (i) if
received by Landlord, first to Landlord until Landlord has received the monthly
rent and additional rent which would have been paid to Landlord pursuant to this
Lease by Tenant for the Space (which rent is the “Original Rent”), including,
but not limited to, fixed annual rent, escalation rent for taxes or other
additional rent, including electricity, water and sprinkler charges; (ii) if
received by Tenant, first to Tenant until Tenant has been reimbursed for the
amount of the monthly Original Rent paid by Tenant to Landlord; (iii) then, to
Landlord or Tenant, whichever is appropriate, an amount equal to the amount by
which such rent and additional rent from the assignee, subtenant or new tenant
exceeds the Original Rent (which amount is hereinafter “The Excess”) until it
recoups the entire cost of brokerage commissions, rent concessions, reasonable
legal fees, installations and other costs of renting to such assignee, new
tenant or subtenant; (iv) then, to Tenant, out of The Excess, an amount equal to
Tenant’s unrecouped Installation Cost (as hereinafter defined). Tenant’s
unrecouped Installation Cost equals Tenant’s Installation Cost times a fraction,
the numerator of which is the number of months remaining in the term of this
Lease from and after the date of the assignment or subletting as if it were not
terminated or the Space sublet or assigned and the denominator of which is the
number of months during the term of this Lease, less payments previously made
hereunder therefor. In the event Landlord shall not have deleted any space or
terminated this Lease, any remaining portion of The Excess received shall be
distributed 50% to Landlord and 50% to Tenant. Tenant shall not be entitled to
any payment hereunder from Landlord for any period beyond the date this Lease
would have expired or terminated, as provided herein, had Landlord not
terminated this Lease with respect to the Space pursuant to this Article 50. If
Tenant or Landlord, as the case may be, shall receive a payment to which the
other is entitled hereunder, payment to the party entitled thereto shall be made
within ten (10) days of receipt thereof and that portion payable by Tenant
hereunder shall be paid as additional rent in accordance with the terms hereof.

 

11



--------------------------------------------------------------------------------

3. There shall be no default (after notice and the expiration of any applicable
grace period) by Tenant under any of the terms, covenants and conditions of this
Lease at the time that Landlord’s consent to any such subletting or assignment
is requested and on the date of the commencement of the term of any such
proposed sublease or the effective date of any such proposed assignment.

4. Upon receiving Landlord’s written consent, a duly executed copy of the
sublease or assignment shall be delivered to Landlord within thirty (30) days
after execution thereof. Any such sublease shall provide that the sublease is
subject and subordinate to this Lease. Any such assignment of Lease shall
contain an assumption by the assignee of all of the terms, covenants and
conditions of this Lease thereafter to be performed by Tenant but Tenant shall
nevertheless remain fully liable hereunder.

5. Anything herein contained to the contrary notwithstanding:

(b) Tenant shall not publicly advertise the availability of the demised premises
for assignment or subletting at a rental rate lower than the rental rate at
which Landlord is then offering to lease comparable space in the Building (but
Tenant shall not be prohibited from assigning or subletting for less than such
rental rate).

(c) No assignment or subletting shall be made:

(i) by the legal representatives of Tenant or by any person to whom Tenant’s
interest under this Lease passes by operation of law, except in compliance with
the provisions of this Article and Article 11 hereof;

(ii) to any school, governmental office or agency; messenger service, personnel
or employment agency; medical facility or counseling service of any kind; or to
any person or entity for the conduct of a business which is not in keeping with
the standards for and general character of the Building (to be determined in
Landlord’s sole discretion); and

(iii) to any party which is then a tenant, subtenant, licensee, or occupant of
any part of the Building.

6. “Installation Cost” shall mean the costs and expenses incurred and paid for
by Tenant in performing alterations in accordance with plans and specifications
approved by Landlord for its initial occupancy, as evidenced by paid receipts
for materials supplied and services rendered by independent contractors.

7. In no event shall any permitted sublessee assign or encumber its sublease or
further sublet all or any portion of its sublet space or otherwise suffer or
permit the sublet space or any part thereof to be used or occupied by others
without Landlord’s prior written consent in each instance. Similarly, in no
event shall permitted assigns be permitted to sublet any portion of the demised
premises or further assign this Lease without the prior written consent of
Landlord.

8. Intentionally Omitted.

9. Each subletting pursuant to this Article shall be subject to all of the
covenants, agreements, terms, provisions and conditions contained in this Lease.
Notwithstanding any such subletting to any subtenant and/or acceptance of rent
or additional rent by Landlord from any subtenant, Tenant shall and will remain
fully liable for the payment of the fixed annual rent and additional rent due,
and to become due hereunder and for the performance of all of the covenants,
agreements, terms, provisions and conditions contained in this Lease on the part
of Tenant to be observed and performed and for all acts and omissions of any
licensee, subtenant, or any other person claiming under or through any subtenant
that shall be in violation of any of the obligations of this Lease, and any such
violation shall be deemed to be a violation by Tenant. Tenant further agrees
that, notwithstanding any such subletting, no further subletting (including,
without limitation, any extensions or renewals of any initial sublettings) of
the demised premises by Tenant, or any person claiming through or under Tenant
shall, or will be, made, except upon compliance with, and subject to, the
provisions of this Article.

 

12



--------------------------------------------------------------------------------

10. Any assignment or transfer shall be made only if, and shall not be effective
until, the assignee shall execute, acknowledge and deliver to Landlord an
agreement, in form and substance reasonably satisfactory to Landlord, whereby
the assignee shall assume all of the obligations of this Lease on the part of
Tenant to be performed or observed and whereby the assignee shall agree that the
provisions contained herein shall, notwithstanding such assignment or transfer,
continue to be binding upon it in respect of all future assignments and
transfers. The original named Tenant covenants that, notwithstanding any
assignment or transfer, whether or not in violation of the provisions hereof,
and notwithstanding the acceptance of fixed annual rent and/or additional rent
by Landlord from an assignee, transferee or any other party, the original named
Tenant shall remain fully liable for the payment of the fixed annual rent and
additional rent and for the other obligations of this Lease on the part of
Tenant to be performed or observed.

11. Anything herein contained to the contrary notwithstanding, Landlord herewith
consents to an assignment of this Lease or sublease of all or part of the
demised premises to any entity which controls, is controlled by or under common
control with Tenant or to any entity into or with which Tenant may be merged or
consolidated or to which substantially all of its assets, stock or interests may
be transferred, provided that (i) any such assignment of Lease shall contain an
assumption by the assignee of all of the terms, covenants and conditions of this
Lease thereafter to be performed by Tenant, such assumption to be in form and
substance reasonably satisfactory to Landlord and (ii), in the case of an
assignment of this Lease, the net worth of the assignee, after such transaction,
is equal to or greater than the greater of Tenant’s net worth on the date hereof
or immediately prior to such transaction. Tenant agrees that no such assignment
or subletting shall be effective unless and until Tenant gives Landlord written
notice thereof, together with a true copy of the assignment or sublease.

12. Landlord hereby consents to the occupancy of a portion of the demised
premises by Prepaid Media Services LLC (“Prepaid”), provided the portion of the
demised premises to be occupied by Prepaid shall not be separately demised and
further provided that Prepaid’s use of the demised premises shall be solely
limited to the use permitted by this Lease. Tenant hereby acknowledges that such
occupancy shall not be deemed to give Prepaid any right, title or interest in or
to this Lease. No privity of estate is established as a result of Prepaid’s
occupancy. Tenant shall be solely responsible for all acts and omissions of
Prepaid during the term of this Lease and any default by Prepaid under the terms
of this Lease shall be deemed to be a default by Tenant, subject to any
applicable notice and cure periods as expressly provided herein.

51. ELECTRICAL AND PLUMBING SYSTEMS

When in this Lease, Tenant shall take or be required to take any action which
may affect or alter the plumbing or electrical facilities or services furnished
by Landlord in the Building, the demised premises, or any portion thereof,
Tenant shall only be entitled to have such work performed by the Building
contractor designated from time to time by Landlord, in its sole and absolute
discretion, to perform such alteration and Landlord shall not be required to
permit, and Tenant shall not be entitled to use, any contractor not designated
as Landlord’s selected contractor.

52. EXTRA HEAT

If Tenant shall request heat for the demised premises at any time other than
when Landlord is required to furnish heat as provided herein, Landlord shall
furnish heat and shall be entitled to receive, as additional rent hereunder and
in consideration therefor, an amount computed in accordance with Landlord’s
standard Building rates from time to time (presently $200 per hour, subject to
change during the term) for supplying heat. Tenant shall be required to give
reasonable prior notice to Landlord in accordance with Landlord’s standard
procedure if such heat is required. Payment of the additional rent shall be made
within ten (10) days of Tenant being notified and billed therefor by Landlord.

53. CASUALTY DAMAGE

Anything in Article 9 to the contrary notwithstanding, in the event of damage or
destruction to the demised premises by fire or other casualty (collectively,
“Casualty”) then, if it is determined by Landlord’s architect or engineer that
the demised premises cannot be restored to substantially its condition
immediately prior to the Casualty within nine (9) months after the occurrence of
the Casualty, or if the demised premises are not so restored within such nine
(9) month period, or if Landlord shall not have commenced the restoration work
four (4) months

 

13



--------------------------------------------------------------------------------

after the occurrence of the Casualty then, in any such circumstance, Tenant may
terminate this Lease, by written notice sent to Landlord within thirty (30) days
after the expiration of such nine (9) month period or of the four (4) month
period if Landlord shall not have commenced the restoration work, whichever is
earlier, in which event this Lease shall terminate as of the date set forth in
such notice. Fixed annual rent, additional rent and all other amounts payable
under this Lease shall be apportioned as of such date and the parties shall have
no liability for subsequently accruing obligations hereunder, except to the
extent otherwise provided herein.

54. TENANT’S CONDEMNATION CLAIM

Anything in Article 10 to the contrary notwithstanding, Tenant shall have the
right to make a claim against the condemning authority for the value of its
trade fixtures and business machines and equipment taken in the condemnation and
for reimbursement of its resultant moving expenses provided such claim does not
diminish or otherwise adversely affect Landlord’s award.

55. ACCESS TO THE DEMISED PREMISES

Supplementing the provisions of Article 13, Landlord’s right to enter the
demised premises and its access thereto to make repairs and alterations and to
erect and maintain pipes and conduits therein (except in the event of any
emergency, in which event such right and access shall be unrestricted), shall be
subject to the following conditions:

A. Landlord shall give Tenant reasonable advance notice of proposed entry or
access;

B. All such pipes and conduits shall, to the extent reasonably possible, be
concealed in a building standard manner;

C. Landlord shall use its reasonable efforts to effect all such repairs and
alterations and erect and maintain all such pipes and conduits so as to minimize
interference with Tenant’s normal business operations, but no provision hereof
shall obligate Landlord to perform such work other than during normal business
hours; and

D. Landlord shall retain the right to change the arrangement and/or location of
public entrances, passageways, doors, doorways, corridors, elevators, stairs,
toilets or other public parts of the Building, and such work shall be performed
at Landlord’s sole cost and expense. If the demised premises or the means of
access thereto are materially adversely affected, such changes shall be subject
to Tenant’s prior written consent, which consent shall not be unreasonably
withheld provided, however, that if such change is made in compliance with any
law, order or regulation of any governmental authority having jurisdiction, the
New York Board of Fire Underwriters or similar organization, or any insurer of
the Building and/or Landlord’s interest therein, Tenant’s consent shall not be
required.

In addition to the foregoing, Landlord shall be permitted access to the demised
premises for purposes of expanding the Building’s infrastructure including, but
not limited to, the Building’s elevator shafts. In the event any such expansion
reduces the square footage of the demised premises, Tenant will have no claim
for constructive eviction but rather the rent payable by Tenant as a result of
such expansion will be proportionately reduced.

56. LANDLORD’S PERFORMANCE OF TENANT’S OBLIGATIONS

If Tenant shall default in the observance or performance of any term or covenant
on Tenant’s part to be observed or performed under any of the terms or
provisions of this Lease, (a) Landlord may remedy such default for the account
of Tenant, immediately and without notice in case of emergency, or in any other
case if Tenant shall fail to remedy such default with all reasonable dispatch
after Landlord shall have notified Tenant in writing of such default and the
applicable grace period for curing such default shall have expired; and (b) if
Landlord makes any expenditures or incurs any obligations for the payment of
money in connection with such default including, but not limited to, reasonable
attorneys’ fees and disbursements in instituting, prosecuting or defending any
action or proceeding, such sums paid or obligations incurred, with interest at
the highest rate permitted by law, shall be deemed to be additional rent
hereunder and shall be paid by Tenant to Landlord within ten (10) days following
rendition of a bill to Tenant therefor. The provisions of this Article shall
survive the expiration or other termination of this Lease.

 

14



--------------------------------------------------------------------------------

57. TENANT’S TAKING POSSESSION OF THE DEMISED PREMISES

Anything in Article 21 to the contrary notwithstanding, Tenant’s taking
possession of the demised premises shall be conclusive evidence that the demised
premises and the Building were in good and satisfactory condition at the time
such possession was so taken, except as to latent defects and to any items as to
which Tenant notifies Landlord within thirty (30) days after initially taking
possession.

58. TENANT’S ACCESS

Tenant shall be entitled to have access to the demised premises 24 hours a day,
7 days a week, without additional charge provided, however, that Landlord shall
be entitled to charge Tenant for any heating services requested by Tenant and
supplied to Tenant other than during hours and on days during which Landlord has
the obligation to supply such services pursuant to Articles 31 and 52 hereof. In
addition, Tenant shall pay Landlord for overtime freight elevator use at the
current rate on file with Landlord (presently $75.00 per hour, subject to change
during the Term), plus a 15% administrative charge.

59. HOLIDAYS

Heat and/or manual elevator facilities shall not be provided on holidays deemed
to be commercial building contract holidays of Local 32B-32J of Services
Employees Union.

60. SQUARE FOOTAGE

Tenant does hereby acknowledge that no representations have been made by
Landlord or anyone acting on behalf of Landlord as to the amount of square
footage in the demised premises. Tenant has inspected the demised premises and
relies upon its own judgement in computing the square footage.

61. BUILDING CODE COMPLIANCE

Following is a list of steps involved in the processing of Tenant plans which
Tenant herein must comply with by engaging such firm as may be designated by
Landlord from time to time to insure proper code compliance:

1. Architectural and mechanical plans are reviewed for compliance with the
Building standard and New York City Building Code. Landlord hereby approves Ted
Hammen as Tenant’s architect with respect to the Initial Alterations.

2. Insertion of appropriate standard Building Department notes and details.

3. Certification by a professional engineer as to compliance with the Building
Code.

4. Filing plans and specifications with the Department of Buildings and
processing to approval.

5. Making controlled inspection of air conditioning system, completion
inspection of entire installation and filing of forms PW1, PW2, PW3, TR1 and 25A
indicating proper completion of installation with the Department of Buildings.

A Tenant installation will not be considered complete until an approved
Completion Certificate is filed with the Department of Buildings and an amended
Certificate of Occupancy reflecting Tenant’s use of the demised premises has
been obtained, which Tenant hereby agrees to obtain if required to reflect
Tenant’s work or permit Tenant’s legal use of the demised premises.

In the event that Tenant is unable to obtain any required permit to perform an
alteration as a result of an existing violation against the Building, provided
Tenant, its agents, employees or contractors did not cause such violation,
Landlord agrees to use commercially reasonable efforts to remove such violation
in order to allow Tenant to obtain the required permit and Tenant’s obligation
to pay fixed annual rent and additional rent shall cease until such time as such
violation has been removed by Landlord.

 

15



--------------------------------------------------------------------------------

62. FLAMMABLE MATERIALS

Neither Tenant nor any of Tenant’s servants, employees, agents, visitors or
licensees shall bring, keep or use in or upon the demised premises or the
Building, any solvent having a flash point below 110°F, nor shall any liquid
which emits volatile vapors below the temperature of 100°F be brought, kept or
used in or upon the demised premises or the Building, except as follows:

A. The process using such liquids shall be conducted in a room of fire resistant
construction, as the same is or may hereafter be defined by the Fire Insurance
Rating Organization;

B. If more than one but not more than two gallons of such liquids are kept on
the demised premises, they shall be stored in safety cans. If more than two but
less than ten gallons of such liquids are kept on the demised premises, they
must be stored in safety cans and kept in a cabinet constructed by Tenant in a
manner approved by the Fire Insurance Rating Organization. Reasonable amounts in
excess of ten gallons may be kept provided they are stored in a vault
constructed by Tenant in a manner approved by said Organization; and

C. Any use or storage of such liquids shall at all times be in accordance with
the requirements of the Fire Department, Board of Fire Underwriters and the Fire
Insurance Rating Organization.

A breach of the aforesaid regulations shall be deemed a default of this Lease
under Article 17 hereof.

63. SECURITY

Tenant has deposited with Landlord the sum of $161,490.00 as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this Lease.

It is agreed that in the event Tenant defaults, beyond any applicable notice and
cure periods, in respect of any of the terms, provisions and conditions of this
Lease, including but not limited to, the payment of rent and additional rent,
Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional rent
or any other sum which Landlord may expend or may be required to expend by
reason of Tenant’s default, beyond any applicable notice and cure periods, in
respect of any of the terms, covenants and conditions of this Lease including,
but not limited to, any damages or deficiency in the reletting of the demised
premises, whether such damages or deficiency accrued before or after summary
proceedings or other re-entry by Landlord. In the event that Tenant shall fully
and faithfully comply with all of the terms, provisions, covenants and
conditions of this Lease, the security shall be returned to Tenant promptly
after (a) the date fixed as the end of the Lease and (b) delivery of entire
possession of the demised premises to Landlord. In the event of a sale of the
Land and Building or leasing of the Building, Landlord shall transfer the
security to the vendee or lessee and Landlord shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look to the new Landlord solely for the return of said security; and it is
agreed that the provisions hereof shall apply to every transfer or assignment
made of the security to a new Landlord. Tenant further covenants that it will
not assign or encumber or attempt to assign or encumber the monies deposited
herein as security and that neither Landlord nor its successors or assigns shall
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.

All interest and/or dividends accruing on the security deposited, whether in
cash or otherwise as aforesaid, shall remain Tenant’s property (less standard
annual management charge of 1%) and, provided Tenant is not in default in the
performance of the terms, conditions and covenants of this Lease, shall be paid
to Tenant at the expiration of the term hereof. Landlord agrees to deposit the
security in an interest bearing account.

Notwithstanding anything herein to the contrary, Tenant may, during the term
hereof, substitute the cash security described above with a letter of credit
(the “Letter of Credit”) issued in favor of Landlord in the sum of $161,490.00.
Any Letter of Credit delivered by Tenant shall be an irrevocable commercial
Letter of Credit, such Letter of Credit to be in form and substance

 

16



--------------------------------------------------------------------------------

reasonably satisfactory to Landlord, and issued by a member bank of the New York
Clearing House Association reasonably acceptable to Landlord, or issued by such
other bank with assets and reserves substantially equivalent to any of such
member banks and reasonably acceptable to Landlord, payable upon the
presentation by Landlord to such bank of a sight-draft, without presentation of
any other documents, statements or authorizations, which Letter of Credit shall
provide (1) for the continuance of such Letter of Credit for the period of at
least one (1) year from the date hereof, (ii) for the automatic extension of
such Letter of Credit for additional periods of one (1) year from the initial
and each future expiration date thereof (the last such extension to provide for
the continuance of such Letter of Credit for at least thirty (30) days beyond
the expiration date of this Lease) unless such bank gives Landlord and
Landlord’s counsel notice of its intention not to renew such Letter of Credit,
not less than 45 days prior to the initial or any future expiration date of such
Letter of Credit and (iii) that in the event such notice is given by such bank,
Landlord shall have the right to draw on such bank at sight for the balance
remaining in such Letter of Credit and hold and apply the proceeds thereof in
accordance with the provisions of this Article and this Lease. Each Letter of
Credit to be deposited and maintained with Landlord (or the proceeds thereof)
shall be held by Landlord as security for the faithful performance and
observance by Tenant of the terms, provisions and conditions of this Lease, and
in the event that (x) any default by Tenant beyond any applicable notice and
cure periods occurs under this Lease, or (y) Landlord transfers its right, title
and interest under this Lease to a third party and, after fifteen (15) days
notice from Landlord, the bank issuing such Letter of Credit does not consent to
the transfer of such Letter of Credit to such third party, or (z) notice is
given by the bank issuing such Letter of Credit that it does not intend to renew
the same, as above provided, and a substitute Letter of Credit in form and
substance satisfactory to Landlord and otherwise complying with the terms of
this Article is not received by Landlord within fifteen (15) days after such
notice is given, then, in any such event, Landlord may draw on such Letter of
Credit, and the proceeds of such Letter of Credit shall then be held and applied
as security (and be replenished, if necessary) as provided in this Article and
this Lease.

64. EXTERMINATION

Tenant, at its sole cost and expense, shall maintain such extermination services
as are reasonably necessary to keep the demised premises free of pests and
vermin at all times.

65. ODORS

Tenant shall not cause or permit any unusual or objectionable odors, by-products
or waste material to permeate from the demised premises. Tenant covenants that
it will hold Landlord harmless against all claims, damages or causes of action
for damages arising after the commencement of the term of this Lease and will
indemnify Landlord for all such suits, orders or decrees and judgments entered
therein, resulting from the use of said unusual or objectionable odors,
by-products or waste material in the demised premises, and, in addition, Tenant
covenants to pay any reasonable attorneys’ fees and other legal expenses made
necessary in connection with any claim or suit as aforesaid, all provided,
however, that Tenant is given immediate written notice thereof with the
opportunity to defend by attorneys of its designation (which attorneys are
reasonably acceptable to Landlord) and that Landlord cooperates in said defense
(but at no cost to Landlord).

For the purpose of eliminating any such odors, waste material or by-products,
Tenant may erect and maintain such facilities and appurtenances as may be
reasonably necessary to eliminate any such odors, by-products or waste
materials. All such facilities or appurtenances shall be erected at Tenant’s
sole cost and expense, shall be in accordance with applicable laws, orders and
regulations of all governmental authorities and the New York Board of Fire
underwriters as set forth in Article 6 of this Lease, and shall be subject to
Landlord’s reasonable approval.

66. FLOOR LOADS

Tenant shall not place a load upon any floor of the demised premises exceeding
the floor load per square foot area which it was designed to carry and which is
allowed by law. Tenant agrees to position all machines, safes, business
machines, printing equipment or other mechanical equipment in such locations as
to minimize noise and vibration emanating therefrom. All of such installations
shall be placed and maintained by Tenant, at Tenant’s sole cost and expense, in
settings sufficient, in Landlord’s sole judgment, to absorb and prevent
vibration, noise and annoyance to other tenants in the Building.

 

17



--------------------------------------------------------------------------------

All of such machines and/or equipment installed by Tenant in the demised
premises shall not at any time be in violation of existing laws affecting the
demised premises or in violation of the Certificate of Occupancy issued for the
Building.

67. LANDLORD’S COSTS BY TENANT’S DEFAULTS

If Landlord, as a result of a default by Tenant of any of the provisions of this
Lease, including the covenants to pay rent and/or additional rent, makes any
expenditure or incurs any obligations for the payment of money including, but
not limited to, reasonable attorney’s fees, in instituting, prosecuting or
defending any action or proceeding, such sums so paid or obligations so incurred
with interest (at the prime rate then being charged by Citibank, N.A. plus five
(5%) percent) and costs shall be deemed to be additional rent hereunder and
shall be paid by Tenant to Landlord within five (5) days of rendition of any
bill or statement to Tenant therefor, and if any expenditure is incurred in
collecting such obligations, such sum shall also be recoverable by Landlord as
additional damages.

68. LOBBY ATTENDANT

For the purpose of maintaining lobby attendant service in the passenger lobby of
the Building, Tenant agrees to pay to Landlord a sum equal to 4.9% of Landlord’s
total cost of maintaining such lobby attendant service. This sum shall be
payable as additional rent due under this Lease. As the cost of maintaining such
lobby attendant shall increase or decrease, so shall the above mentioned charge
be adjusted proportionate to the increase or decrease in the total cost of
maintaining such lobby attendant service. Notwithstanding the foregoing, nothing
contained herein shall be deemed to obligate Landlord to provide lobby attendant
service in the Building.

69. PLATE GLASS

Tenant, at its own cost and expense, shall replace all damaged or broken plate
glass or other glass in or about the demised premises to the extent such damage
is caused by or due to the negligence or willful misconduct of Tenant, its
agents, employees and contractors.

70. BROKER

Each party warrants that it has dealt with no real estate broker other than
Cushman & Wakefield, Inc. and ABS Partners Real Estate, LLC (collectively, the
“Broker”), in negotiating this Lease and hereby agrees to indemnify and hold
harmless the other party in the event that any claims for a brokerage commission
are made against such other party by any party other than the Broker. In
addition to the foregoing, Landlord hereby agrees to indemnify and hold Tenant
harmless from and against any claims made by the Broker against Tenant for a
commission or other compensation in connection with this Lease. This provision
shall survive the expiration or sooner termination of this Lease. Landlord
agrees to pay any commission or other compensation due Broker pursuant to a
separate agreement.

71. SUBORDINATION AND ATTORNMENT

Supplementing Article 7 hereof:

(a) This Lease, and all rights of Tenant under it, are subordinate and subject
to all present and future ground, master or operating leases of the Land and the
Building and any and all present and future mortgages, security interests or
other security documents upon or affecting the Land and the Building and to all
advances thereunder and all renewals, replacements, modifications, amendments,
consolidations and extensions thereof (all of the foregoing, collectively, the
“Senior Interests”, and the holders of Senior Interests, collectively, “Senior
Interest Holders”), unless any Senior Interest Holder elects, by written notice
to Tenant, that this Lease shall be superior to its lease or mortgage. This
Article shall be self-operative and no further instrument of subordination shall
be required. In confirmation of such subordination, Tenant shall, within twenty
(20) days of demand therefor, execute, acknowledge and deliver any instrument
that Landlord, any Senior Interest Holder or any of their respective successors
in interest may (in the form required by the Senior Interest Holder requesting
the same) reasonably request to evidence such subordination.

 

18



--------------------------------------------------------------------------------

(b) Any Senior Interest Holder who succeeds to the rights of Landlord under this
Lease is sometimes referred to herein as a “Successor Landlord”. Tenant
acknowledges and agrees that, upon a Successor Landlord’s succession to the
rights of Landlord under this Lease, Tenant shall, at the option of such
Successor Landlord, fully and completely attorn to and recognize the Successor
Landlord as Tenant’s landlord hereunder and shall promptly execute and deliver
to such Successor Landlord any additional instrument that such Successor
Landlord may request to evidence such attornment. Upon attornment, this Lease
shall continue in full force and effect as a direct lease between Tenant and the
Successor Landlord upon all of the terms, covenants and conditions contained
herein except that the Successor Landlord shall not be: (a) liable for any
previous act or omission of Landlord under this Lease, (b) subject to any offset
which had accrued to Tenant against any prior Landlord, (c) obligated to
complete any construction of the Building or the demised premises, (d) obligated
to make any payment to or on behalf of Tenant, (e) required to account for any
security deposit except to the extent of any security deposit actually delivered
to the Successor Landlord, or (f) bound by any previous modification of this
Lease or by any prepayment of more than one month’s fixed annual rent or
additional rent unless such modification or prepayment was expressly approved in
writing by the Successor Landlord. Nothing contained in this Article shall be
construed to impair any right otherwise exercisable by a Senior Interest Holder.

72. USE AND OCCUPANCY

Supplementing Article 2 hereof:

(a) Subject to and in accordance with all rules, regulations, laws, ordinances,
statutes and requirements of all governmental authorities and any bodies having
jurisdiction thereof, Tenant covenants and agrees that it shall use the demised
premises solely for general offices and for no other purpose.

(b) Tenant covenants that Tenant will (i) not use or suffer or permit any person
to use the demised premises for any purpose not permitted herein, including any
unlawful purpose and (ii) obtain and maintain at Tenant’s sole cost and expense
all licenses and permits from any and all governmental authorities having
jurisdiction of the demised premises which may be necessary for the conduct of
Tenant’s business therein. Tenant further covenants to comply with all
applicable laws, resolutions, codes, rules and regulations of any department,
bureau, agency or any governmental authority having jurisdiction over the
operation, occupancy, maintenance and use of the demised premises for the
purpose set forth herein. Tenant indemnifies and saves Landlord harmless from
and against any claims, penalties, loss, damage, cost or expense imposed by
reason of a violation of any applicable law or the rules and regulations of
governmental authorities having jurisdiction thereof relating to Tenant’s use
and occupancy of the demised premises, such indemnity and hold harmless to
survive the expiration or sooner termination of this Lease.

73. AIR CONDITIONING

Tenant agrees that the payment for cost of electric power consumed by the air
conditioning system shall be the responsibility of Tenant.

During the term of this Lease, the existing air conditioning system, if any,
shall be owned by Landlord and shall be surrendered to Landlord at the
expiration or sooner termination of this Lease in good working condition,
reasonable wear and tear and damage caused by fire or other casualty excepted.
Tenant agrees to maintain the system and provide periodic service thereto but
not less than once per year and at its sole cost and expense make replacements
of parts to the air conditioning unit as they may become necessary during the
term of this Lease. Landlord hereby agrees that Landlord shall be responsible to
make any repair to the air-conditioning system if and to the extent such repair
is required as a result of the willful misconduct of Landlord.

If any permit or license shall be required for the operation of any air
conditioning unit in or serving the demised premises, Landlord shall have the
option, but not the obligation, of obtaining the same on Tenant’s behalf and at
Tenant’s expense or, by written notice to Tenant, requiring Tenant, at Tenant’s
expense, to obtain and maintain any such permit or license.

Tenant acknowledges and agrees that it will not be permitted to install window
based air conditioning units in or upon the demised premises during the term
hereof.

 

19



--------------------------------------------------------------------------------

74. HOLDING OVER

If Tenant holds over in possession after the expiration or sooner termination of
the original term or of any extended term of this Lease, such holding over shall
not be deemed to extend the term of or constitute a renewal of this Lease, but
such holding shall be upon the covenants and conditions herein set forth, except
that the charge for use and occupancy of the demised premises for each calendar
month or part thereof (even if such part shall be a small fraction of a calendar
month) that Tenant so holds over shall be equal to the sum of:

(a) 1/12 of the highest annual rent rate set forth in this Lease, times 2.0,
plus

(b) 1/12 of the net increase, if any, in fixed annual rent due solely to
increase in the cost of the value of electric service furnished to the demised
premises in effect on the last day of the term of this Lease, plus

(c) 1/12 of all other items of annual additional rent (including, but not
limited to, real estate tax escalations), which annual additional rent would
have been payable pursuant to this Lease had this Lease not expired, plus

(d) those other items of additional rent (not annual additional rent) which
would have been payable monthly pursuant to this Lease, had this Lease not
expired, which total sum Tenant agrees to pay to Landlord within ten (10) days
following demand, in full, without set-off or deduction. Neither the billing nor
the collection of use and occupancy in the above amount shall be deemed a waiver
of any right of Landlord to collect damages for Tenant’s failure to vacate the
demised premises after the expiration or sooner termination of this Lease. The
aforesaid provisions of this Article shall survive the expiration or sooner
termination of this Lease.

75. SIGNAGE

Tenant shall be allowed a number of listings in the Building lobby directory
proportionate to the space it is leasing hereunder, for which it agrees to pay
to Landlord a one time charge which shall not exceed Landlord’s cost, per
listing requested. No other signs or advertising of any kind will be permitted
in the Building lobby.

Tenant will be permitted to display upon the entrance door to the demised
premises a sign of size, material and design subject to Building standard.
Tenant further agrees to submit the text and design of such door sign to
Landlord for Landlord’s reasonable approval. Upon approval by Landlord, Landlord
shall cause such sign to be prepared and installed, the cost for which Tenant
agrees to reimburse Landlord within five (5) days of receipt of request by
Landlord for payment.

Landlord reserves right to change Building standard from time to time and to
change the signs and listings to comply with the Building standard. In no
instance will Tenant be permitted to display any signs or advertising in the
windows of the Building.

76. ELECTRIC CURRENT

If Landlord elects to supply electric current to the demised premises, Tenant
agrees that electric current will be supplied by Landlord on a submeter basis,
and Tenant will pay Landlord for the electric current, based on consumption as
measured by such submeter, an amount or amounts set by Landlord but not
exceeding rates in the Service Classification No. 4 of Consolidated Edison
Company of New York, Inc. (or any successor rate schedule) in effect August
1970. Landlord at its option may, however, increase the additional rent charged
for supplying electricity to the demised premises based upon changes, occurring
subsequent to that date, in the method, rates or manner by which Landlord
thereafter purchases electricity for the Building of which the demised premises
are a part. Such increases in the additional rent charged for electricity shall
be determined by a comparison to the nearest full percentage of the average cost
per kilowatt hour to Landlord at the rate in effect at which Landlord purchased
electricity prior to such changes and the rate under which Landlord will
purchase electricity after such changes. Average cost per kilowatt hour is
defined as including energy charges, demand charges, fuel adjustment charges,
rate adjustment charges, sales taxes where applicable and/or any other factors
used by the public utility in computing its charges to the Landlord applied to
the kilowatt hours purchased by Landlord during a given bill period. Where more
than one meter measures the service of Tenant, the service rendered through each
meter may be computed

 

20



--------------------------------------------------------------------------------

and billed separately in accordance with the rates herein. Bills therefor shall
be rendered at such times as Landlord may elect and the amount, as computed from
a meter, shall be deemed to be, and be paid as additional rent. In the event
that such bills are not paid within twenty-five (25) days after the same are
rendered, Landlord may, without further notice, discontinue the service of
electric current to the demised premises without releasing Tenant from any
liability under this Lease and without Landlord or Landlord’s agent incurring
any liability for any damage or loss sustained by Tenant by such discontinuance
of service.

Landlord shall not in any wise be liable or responsible to Tenant for any loss
or damage or expense which Tenant may sustain or incur if either the quantity or
character of electric service is changed or is no longer available or suitable
for Tenant’s requirements. In the event that in the Landlord’s sole judgment,
exercised in good faith, the Tenant’s electrical requirements necessitate the
installation of an additional riser, risers or other proper and necessary
equipment in connection with the Tenant’s electrical requirements, the same
shall be installed by the Landlord at the Tenant’s sole expense. Rigid conduit
only will be allowed. Tenant agrees that at all times its use of electric
current shall never exceed the capacity of existing feeders to the Building or
the risers or wiring installations. It is further agreed by Tenant that all the
aforesaid costs and expenses are chargeable and collectible as additional rent
and shall be paid by Tenant to Landlord within twenty-five (25) days after
rendition of any bill or statement to Tenant therefor. Landlord may discontinue
any of the aforesaid services upon ninety (90) days notice to Tenant without
being liable to Tenant therefor, or without in any way affecting this Lease or
the liability of Tenant hereunder or causing a diminution of rent and the same
shall not be deemed to be a lessening or diminution of services within the
meaning of any law, rule or regulation now or hereafter enacted, promulgated or
issued. In the event Landlord gives such notice of discontinuance or if Tenant
at any time so elects, Landlord shall permit Tenant to receive such service
direct from said public utility corporation upon condition that the Tenant shall
at its sole expense entirely segregate the Tenant’s electric system so that the
same is in no way dependent upon or connected to the circuits or distribution
facilities of Landlord or any other tenant and that upon vacating the demised
premises, Tenant will restore same at its sole expense to the condition existing
immediately prior to such segregation. Tenant shall make no electrical
installations, alterations, additions or changes to electrical equipment or
appliances without the prior written consent of the Landlord in each instance,
which consent will not be unreasonably withheld.

Tenant will comply with the General Rules, Regulations, Terms and Conditions
applicable to Service, Equipment, Wiring and Changes in Requirements in
accordance with the requirements of the public utility supplying electricity to
the Building. If any tax is imposed upon Landlord’s receipt from the sale or
resale of electrical energy or gas or telephone service to Tenant by any
Federal, State or Municipal Authority, Tenant agrees that, where permitted by
law, Tenant’s pro-rata share of such taxes shall be passed on to, and included
in the bill of, and paid by Tenant to Landlord.

In the event of Landlord’s notice of discontinuance of electric service, Tenant
shall secure electric service directly from the public utility, and provided
Tenant is not in default of this Lease beyond any applicable grace periods,
Landlord shall not move to discontinue service until such direct service is
obtained, provided, however, that Tenant uses due diligence in applying for such
service and in installing any risers, feeders or lines which may be required.

77. EFFECT OF GOVERNMENTAL LIMITATION ON RENTS AND OTHER CHARGES

If any law, decision, order, rule or regulation (collectively called “Limiting
Law”) of any governmental authority shall have the effect of limiting for any
period of time the amount of rent or other amounts payable by Tenant to any
amount less than the amount required by this Lease, then:

A. throughout the period of limitation, Tenant shall remain liable for the
maximum amount of rent and other amounts which are legally payable; and

B. when the period of limitation ends, or if the Limiting Law is repealed, or
following any order or ruling that substantially restrains or prohibits
enforcement of the Limiting Law,

 

21



--------------------------------------------------------------------------------

Tenant shall pay to Landlord, within ten (10) days following demand (to the
extent that payment of such amounts is not prohibited by law), all amounts that
would have been due from Tenant to Landlord during the period of limitation but
which were not paid because of the Limiting Law; and thereafter Tenant shall pay
to Landlord rent and all other amounts due pursuant to this Lease, all
calculated as though there had been no intervening period of limitation.

78. LATE PAYMENTS

Tenant acknowledges that monthly fixed rent and additional rent payments are due
on or before the first (1st) day of each month. Tenant shall herein be permitted
to make such payments up to the fifth (5th) day of each month without additional
charge. In the event that Tenant fails to make such payments of any portion of
rents due by the fifth (5th) day of each month, Landlord shall, for each
lateness after the first occurrence, be permitted to charge Tenant, as
additional rent, the sum of $900.00 as liquidated damages and not as a penalty,
which Tenant agrees to pay within fifteen (15) days of receipt of invoice.

79. FURTHER PROVISIONS AS TO DEFAULT

All sums of money, other than the fixed annual rent reserved in this Lease,
which shall become due from and payable by Tenant to Landlord hereunder, shall
constitute additional rent, the default in the payment of which Landlord shall
have the same remedies as for a default in the payment of fixed annual rent.

If Tenant is late in making any payments due to Landlord from Tenant under this
Lease for thirty (30) or more days, then interest shall become due and owing to
Landlord on such payment from the date thirty (30) days after which it was due,
which interest shall be computed at the following rates:

(i) for an individual or partnership tenant, computed at the maximum lawful rate
of interest;

(ii) for a corporate tenant, computed at the rate of two and 00/100
(2.00%) percent per month, but in no event in excess of the maximum lawful rate
of interest chargeable to corporations in the State of New York.

Bills for any expenses incurred by Landlord in connection with any performance
by it for the account of Tenant after a default hereunder beyond the applicable
grace or cure period following notice, and bills for all actual out-of-pocket
costs, expenses and disbursements of every kind and nature whatsoever including,
but not limited to, reasonable counsel fees, involved in collecting or
endeavoring to collect the fixed annual rent or any additional rent or any part
thereof, enforcing or endeavoring to enforce any rights against Tenant or any of
Tenant’s obligations against Tenant, under or in connection with this Lease, or
pursuant to law, including any such cost, expense and disbursement involved in
instituting and prosecuting summary proceedings, as well as bills for any
property, material, labor, or services provided, furnished, or rendered, by
Landlord at Tenant’s instance to or for the benefit of Tenant, may be sent by
Landlord to Tenant monthly, or immediately, at Landlord’s option, and shall be
due and payable in accordance with the terms of such bills.

80. CONDITION OF DEMISED PREMISES

Tenant acknowledges that it has made or been given the opportunity to make a
thorough examination and inspection of the demised premises. Tenant agrees that
it is entering into this Lease without any representations or warranties by
Landlord, its employees, agents, representatives or servants or any other person
as to the condition of the demised premises or the appurtenances thereof or any
improvements therein or thereon, or any other matters pertinent thereto or to
this Lease, except to the extent specifically set forth herein. Tenant agrees to
accept the demised premises in “as is” condition at the time possession is given
to Tenant, without requiring any alterations, improvements, repairs or
decorations to be made by Landlord or at Landlord’s expense, provided, however,
that Landlord agrees to perform the following work (“Landlord’s Work”) in the
demised premises at Landlord’s sole expense: (a) deliver an existing air-cooled
package A/C unit in working order, but without duct work, (b) deliver an ACP-5
with respect to the demised premises, and (c) purchase and install new building
standard windows throughout the demised premises. In addition to the foregoing,
Tenant shall be entitled to an additional credit of up to $1,000 against fixed
annual rent due hereunder, which credit is to be

 

22



--------------------------------------------------------------------------------

applied upon Landlord’s receipt of paid invoices evidencing Tenant’s cost of
curing the noise issue related to the air-conditioning unit and upon Landlord’s
payment thereof, Landlord shall no longer have any liability or responsibility
with respect to such noise issue.

With respect to Landlord’s Work, Tenant hereby acknowledges and agrees that
Landlord shall use commercially reasonable efforts to complete same as soon as
practical under the circumstances (which may be subsequent to the Commencement
Date) and such work shall be performed simultaneously with Tenant’s performance
of the Initial Alterations and the scheduling thereof shall be determined by
Landlord and Tenant in accordance with good construction practices. Tenant
further agrees that it shall make no claim against Landlord, and this Lease
shall not be affected in any manner whatsoever in the event the performance of
Landlord’s Work shall interfere with or otherwise delay the performance of the
Initial Alterations by Tenant.

81. TERM AND RENT

(a) The term of this Lease shall commence on December 1, 2006 (the “Commencement
Date”) and shall expire on April 30, 2012 (the “Expiration Date”), unless sooner
terminated pursuant to any provision hereof or by law. Tenant covenants and
agrees that if permission is given to Tenant to enter into possession of all or
any portion of the demised premises prior to the Commencement Date, then Tenant
shall pay all charges for electricity and lighting attributable to the demised
premises which are payable by Tenant hereunder from the date upon which the
demised premises are delivered to Tenant. Any such charges which may be paid by
Landlord shall be reimbursed to Landlord by Tenant within ten (10) days of
rendition of a bill therefor. In addition, from such date of delivery through
and including the Commencement Date, Tenant shall perform all of its obligations
hereunder (other than the obligation to pay fixed annual rent) including,
without limitation, its indemnity and insurance obligations.

(b) Beginning on the Commencement Date and continuing thereafter throughout the
term hereof, Tenant shall pay to Landlord, without notice, demand, reduction or
set-off, fixed annual rent in the amount of $215,320.00 per annum ($17,943.33
per month) on the first day of each calendar month during such period.

(c) Beginning on the Commencement Date, Tenant shall pay to Landlord as
additional rent all sums payable by Tenant under the provisions of this Lease
other than fixed annual rent including, without limitation, all interest that
may accrue thereon in the event of Tenant’s failure to pay such amounts when
due, and all damages, costs and expenses which Landlord may incur by reason of
any default of Tenant or failure on Tenant’s part to comply with the terms of
this Lease, all of which shall be due and payable within twenty (20) days of
demand therefor unless another time is expressly provided for in this Lease.
Landlord shall have the same remedies for failure to pay additional rent as for
non-payment of fixed annual rent.

(d) Tenant shall pay the fixed annual rent and additional rent when due, without
notice or demand, and without any abatement, deduction or set-off, except for
any notices, demands, abatements, deductions or set-offs expressly provided for
elsewhere in this Lease. Tenant shall pay such amounts to Landlord in lawful
money of the United States by check or other method of payment so that in any
case the funds are “available” on the due date for payment thereof at the
address of Landlord or such other place Landlord may designate by notice to
Tenant.

(e) The rent payable for any portion of a calendar month included in the term
shall be prorated in the ratio that the number of days in such portion bears to
the actual number of days in such month.

(f) The first monthly installment of Rent payable hereunder shall be paid upon
Tenant’s execution and delivery of this Lease.

(g) If Landlord is unable to deliver vacant possession of the Demised Premises
on or before December 1, 2006, then the Commencement Date and the Expiration
Date shall each be extended on a day-for-day basis and all fixed annual rent and
additional rent shall be abated as provided in Article 24 hereof until Landlord
delivers vacant possession of the demised premises to Tenant. Notwithstanding
the foregoing, if the Commencement Date shall occur on a day other than the
first day of a month, the Expiration Date shall be deemed to be the last day of
the month in which occurs the sixty-fifth (65th) month anniversary of the
Commencement Date.

 

23



--------------------------------------------------------------------------------

(h) In the event Landlord is unable to deliver vacant possession of the demised
premises on or before March 1, 2007, Tenant shall have the option to terminate
this Lease by written notice to Landlord, with copies of such notice sent as
required by Article 91, which notice must be given on or before March 9, 2007
(time being of the essence with respect to the giving of such notice). Upon the
giving of such notice, if Landlord shall not deliver vacant possession of the
demised premises on or before March 15, 2007, then this Lease shall cease and
terminate and shall be of no further force and effect, following which the
parties herein shall have no further liability or obligations under this Lease,
except as otherwise provided herein.

82. INDEMNIFICATION

Except to the extent caused by the negligence or willful acts of Landlord, its
agents, contractors or employees, Tenant shall defend, indemnify and hold
harmless Landlord, its agents, officers, directors, shareholders, partners,
members and principals (whether disclosed or undisclosed) (hereinafter the
“Landlord Parties”) from and against any and all claims, demands, liability,
loss, damage, costs and expenses (including reasonable attorneys’ fees and
disbursements) arising from or in connection with: (a) any breach or default by
Tenant in the full and prompt payment and performance of Tenant’s obligations
hereunder; (b) the use or occupancy or manner of use or occupancy of the demised
premises by Tenant or any person claiming under or through Tenant; (c) any act,
omission or negligence of Tenant or any of its subtenants, assignees or
licensees or its or their partners, principals, directors, officers, agents,
invitees, employees, guests, customers or contractors during the term hereof;
(d) any accident, injury or damage occurring in or about the demised premises
during the term hereof; (e) the performance by Tenant of any alteration in the
demised premises including, without limitation, Tenant’s failure to obtain any
permit, authorization or license or failure to pay in full any contractor,
subcontractor or materialmen performing work on such alteration; and (f) any
mechanics lien filed, claimed or asserted in connection with any alteration or
any other work, labor, services or materials done for or supplied to, or claimed
to have been done for or supplied to, Tenant, or any person claiming through or
under Tenant. If any claim, action or proceeding is brought against any of the
Landlord Parties for a matter covered by this indemnity, Tenant, upon notice
from the indemnified person or entity, shall defend such claim, action or
proceeding with counsel reasonably satisfactory to Landlord and the indemnified
person or entity. This Article shall survive the expiration or sooner
termination of this Lease.

83. INTENTIONALLY DELETED

84. LANDLORD’S APPROVALS

Whenever Tenant shall submit to Landlord any plan, agreement or other document
for Landlord’s consent or approval, and Landlord shall require the expert
opinion of Landlord’s counsel, architect or in-house construction personnel of
Landlord’s managing agent as to the form or substance thereof, Tenant agrees to
pay the reasonable fee of, or cost or expense attributable to, such architect,
counsel and/or construction personnel for reviewing the said plan, agreement or
document.

85. DEFAULT IN THE PAYMENT OF RENT

Notwithstanding any provisions contained herein to the contrary, and without
waiving Landlord’s right to commence summary eviction proceedings for
non-payment of rent, Landlord, at Landlord’s sole discretion, shall have the
option of exercising the provisions of this paragraph. In the event Tenant
defaults in fulfilling the covenant to make timely payment of rent in any month,
it being understood that rent is due in advance on the first day of each month,
Landlord may send Tenant three (3) days’ notice in writing as required by law
specifying a default in the payment of rent and upon expiration of said three
(3) days, if Tenant shall have failed to make payment of the rent and thereby
remedy the default, then Landlord may send to Tenant a written three (3) days’
notice by certified mail of cancellation of this Lease, and upon expiration of
said three (3) days, this Lease and the term hereof shall end and fully expire
as completely as if the expiration of such three (3) day period were the day
herein definitely fixed for the end and expiration of this Lease and the term
thereof, and Tenant shall then quit and surrender the demised premises to
Landlord. The effective date of each notice heretofore referred to shall be the
date of mailing, regardless of the date received by Tenant. The inclusion of the
provisions of this Article represent a significant inducement for Landlord to
enter into this Lease.

 

24



--------------------------------------------------------------------------------

86. ENVIRONMENTAL COMPLIANCE

(a) (i) Tenant shall comply with all federal, state and local environmental
protection and regulatory laws applicable to the demised premises.

(ii) Tenant shall not use, generate, manufacture, store or dispose of any
Hazardous Substance on, under or about the demised premises or the Building nor
transport any Hazardous Substance thereto, except chemicals customarily used in
ordinary cleaning activities and ordinary office supplies. Tenant shall
immediately advise Landlord, in writing, of any and all enforcement, clean-up,
remediation, removal or other governmental or regulatory actions instituted,
completed or threatened pursuant to any applicable laws relating to any
Hazardous Substances and all claims, made or threatened by any person (including
a governmental authority) against the demised premises, Tenant or Landlord
relating to any damage, injury, costs, remedial action or cost recovery
compensation arising out of or due to the existence of any Hazardous Substance
in or about the demised premises or the Building.

(b) Tenant shall remove all Hazardous Substances from the demised premises upon
the expiration or earlier termination of the term of this Lease, but only to the
extent such Hazardous Substances were used, generated or otherwise brought into
the demised premises by Tenant, its employees, agents, contractors, guests or
visitors.

(c) Tenant shall defend, indemnify and hold Landlord harmless from and against
all actions, causes of action, claims, lawsuits, administrative proceedings,
hearings, judgments, awards, fines, penalties, costs (including legal,
engineers’, experts’, investigatory and consulting fees), damages, remediation
activities and clean-up costs, liens, and all other liabilities incurred by
Landlord whenever incurred, arising out of the negligence or willful misconduct
of Tenant, its employees, agents, contractors, guests or visitors resulting in
(1) the existence or presence (or alleged, existence or presence by someone
other than Landlord) in or about the Building of any Hazardous Substance or the
release of any Hazardous Substance into the environment; (2) any personal injury
or property damage resulting from any Hazardous Substance in or about the
demised premises or the Building; (3) the violation of any federal, state or
municipal environmental protection or regulatory law in or about the demised
premises or the Building; or (4) the commencement or prosecution of any judicial
or administrative procedure arising out of any claims under any federal, state
or municipal environmental protection or regulatory law or common law cause of
action in which Landlord is named a party or in which it may intervene. The
obligations of Tenant under this paragraph (c) shall survive the expiration or
earlier termination of the term hereof.

(d) “Hazardous Substance” means any hazardous substance as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986; hazardous waste as defined in the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., as any of the
foregoing may be amended or superseded; oil; petroleum product, derivative,
compound or mixture; mineral, including asbestos; chemical; gas; medical waste;
polychlorinated biphenyls (pcb’s); methane; radon; radioactive material;
volatile hydrocarbons; or other material, whether naturally occurring, man-made
or the by-product of any process, which is toxic, harmful or hazardous or
acutely hazardous to the environment or public health or safety; or any other
substance the existence of which on or at any property would be the basis for a
claim for damages, clean-up costs or remediation costs, fine, penalty or lien
under any federal, state or municipal environmental protection or regulatory law
or applicable common law.

87. COUNTERCLAIMS OR OFFSETS

Tenant shall and hereby does waive its right and agrees not to interpose any
counterclaim (other than mandatory counterclaims) or offset of whatever nature
or description in any proceeding or action which may be instituted by Landlord
against Tenant to recover possession of the demised premises, for the collection
of fixed annual rent, additional rent, other charges or for damages, or in
connection with any matters or claims whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, or Tenant’s
use or occupancy of the demised premises. This clause, as well as the “Waiver of
Trial by Jury” provision of this Lease, shall survive the termination or any
cancellation of the term hereof.

 

25



--------------------------------------------------------------------------------

88. PORNOGRAPHIC USES PROHIBITED

Tenant agrees that the value of the Building and the demised premises and the
reputation of Landlord will be seriously injured if the demised premises are
used for any obscene or pornographic purposes or any sort of commercial sex
establishment. Tenant agrees that Tenant will not bring or permit any obscene or
pornographic material in the demised premises, and shall not permit or conduct
any obscene, nude, or semi-nude live performances in the demised premises, nor
permit use of the demised premises for nude modeling, rap sessions, or as a
so-called rubber goods shops, or as a sex club of any sort, or as a “massage
parlor”. Tenant agrees further that Tenant will not permit any of these uses by
any sublessee or assignee of the premises. This Article shall directly bind any
successors in interest to Tenant. Tenant agrees that if at any time Tenant
violates any of the provisions of this Article, such violation shall be deemed a
substantial breach of the terms of this Lease, thereby entitling Landlord to
employ the remedies available to it arising from a default by Tenant hereunder.
Pornographic material is defined for purposes of this Article as any written or
pictorial matter with prurient appeal or any objects or instruments that are
primarily concerned with lewd or prurient sexual activity. Obscene material is
defined here as it is in New York State Penal Law §235.00.

89. DISTURBANCES

Tenant agrees not to cause, suffer or permit the demised premises or any use
thereof or therein to constitute a public or private nuisance or otherwise
unreasonably to interfere with or disturb the safety, comfort or enjoyment of
the Building by the other tenants and occupants thereof. Tenant understands and
agrees that Tenant may not make any offensive or loud obnoxious noises,
vibrations, pulsating sounds, excessive light, etc. Tenant understands and
agrees that if the noises, vibrations, pulsating sounds, excessive light, etc.
emanating from the demised premises as a result of any activities from the
demised premises are unreasonably loud or offensive, that shall be deemed a
violation of a substantial obligation of Tenant’s tenancy and entitle Landlord,
pursuant to the terms of this Lease, to invoke the default provisions herein and
seek a termination of this Lease as a result thereof.

Specifically, Tenant shall use reasonable efforts to ensure that its employees,
officers and members shall not in any manner or form congregate in front of or
around the Building and engage in any rallies, protests, strikes or any other
group organization in front of and around the Building. Tenant acknowledges and
agrees that its employees, officers and members shall not interfere in any
manner or form with the other tenants in the Building.

90. FORCE MAJEURE

Landlord shall have no liability whatsoever to Tenant on account of the
inability of Landlord to timely fulfill any of Landlord’s obligations under this
Lease by reason of any strike, lockout or other labor trouble; inability to
obtain labor, materials, oil or other suitable fuel or reasonable substitutes
therefor or the failure of the supply of any thereof; acts of God, fire or other
casualty; governmental preemption of priorities or other controls in connection
with a public emergency; governmental restrictions or requirements of laws; or
any other cause, whether similar or dissimilar to the above, beyond Landlord’s
reasonable control (the foregoing events are collectively referred to as “Force
Majeure”). If this Lease specifies a time period for performance of an
obligation of Landlord, that time period shall be extended by the period of any
delay in Landlord’s performance caused by any of the events of Force Majeure.
Similarly, Tenant shall have no liability whatsoever to Landlord on account of
the inability of Tenant to timely fulfill any of Tenant’s obligations under this
Lease by reason of any events of Force Majeure provided, however, Tenant shall
under no circumstances fail or refuse to pay any installments of fixed annual
rent or any additional rent or claim it is prevented or precluded from paying
any installments of fixed annual rent or any additional rent due hereunder as a
result of events of Force Majeure, nor claim Force Majeure as a defense to any
demand of Landlord or action instigated by Landlord resulting from Tenant’s
failure to comply with any of its monetary obligations hereunder.

 

26



--------------------------------------------------------------------------------

91. NOTICES

Notwithstanding anything contained to the contrary herein, any notice to
Landlord shall be sent to:

162 Fifth Avenue Associates LLC

c/o ABS Partners Real Estate, LLC

200 Park Avenue South

New York, New York 10003

Attention: Mr. Gregg Schenker

with a copy sent simultaneously and in a like manner to:

Lawrence B. Simon, Esq.

Morrison Cohen LLP

909 Third Avenue

New York, New York 10022

and to Tenant at the address set forth on the first page of this Lease if prior
to the Commencement Date, and following the Commencement Date at:

Antigenics, Inc.

162 Fifth Avenue

Suite 902

New York, New York 10010

Attention: Chief Executive Officer

with a copy sent simultaneously and in a like manner to:

Antigenics Inc.

3 Forbes Road

Lexington, MA 02421

Attention: Legal Department

92. GOVERNING LAW

(a) The parties agree that the State of New York has a substantial relationship
to the parties and to the underlying transactions embodied in this Lease. In
connection with this Lease, all matters of construction, validity, enforcement
and performance and the obligations arising under this Lease shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and performed wholly within such State, without giving effect
to the principles of conflicts of law of such jurisdiction. To the fullest
extent permitted by law, the parties hereby unconditionally and irrevocably
waive and release any claim that the law of any other jurisdiction governs this
Lease and this Lease shall be governed and construed in accordance with the laws
of the State of New York as aforesaid pursuant to Section 5-1401 of the New York
General Obligations Law.

(b) To the maximum extent permitted by applicable law, any legal suit, action or
proceeding against any of the parties arising out of or relating to this Lease
shall be instituted in a federal or state court in New York, New York, pursuant
to § 5-1402 of the New York General Obligations Law, and Landlord and Tenant
each hereby irrevocably submits to the exclusive jurisdiction of any such court
in any such suit, action or proceeding. Landlord and Tenant hereby agree to
venue in such courts and hereby waive, to the fullest extent permitted by law,
any claim that any such action or proceeding was brought in an inconvenient
forum.

93. FUTURE CONDOMINIUM CONVERSION

Tenant acknowledges that the Building and the land of which the demised premises
form a part may be subjected to the condominium form of ownership prior to the
end of the term of this Lease. Tenant agrees that if, at any time during the
Term, the Building and the land shall be subjected to the condominium form of
ownership, then, provided Tenant’s rights and liabilities hereunder are not
materially adversely affected thereby, this Lease and all rights of Tenant
hereunder are and shall be subject and subordinate in all respects to any
condominium declaration and any other documents (collectively, the
“Declaration”) which shall be recorded in order to convert the Building and the
land of which the demised premises form a part to a

 

27



--------------------------------------------------------------------------------

condominium form of ownership in accordance with the provisions of Article 9-B
of the Real Property Law of the State of New York or any successor thereto. If
any such Declaration is to be recorded, Tenant, upon request of Landlord, shall
enter into an amendment of this Lease in such respects as shall be necessary to
conform to such condominiumization, including, without limitation, appropriate
adjustments to Real Estate Taxes payable during the Base Tax Year and The
Percentage, as such terms are defined in Article 47 of the Lease.

94. RENT CREDIT

Tenant shall perform its initial work in the demised premises (the “Initial
Alterations”) in accordance with plans and specifications delivered to and
approved by Landlord and in accordance with the applicable provisions of this
Lease including, but not limited to, the following provisions:

(a) Provided Tenant is not in default under the terms and conditions of this
Lease, Tenant shall be entitled to a credit against the fixed annual rent in the
amount of $35,886.66 which shall be applied against the first two (2) months
following the Commencement Date. In addition to the foregoing credit, provided
that within six (6) months following the Commencement Date (time being of the
essence with respect to such date), Tenant (i) delivers to Landlord evidence
reasonably satisfactory to Landlord that Tenant has spent no less than
$188,405.00 on the “hard” costs of the Initial Alterations (i.e., not including
the fees of architects and engineers or cost attributable to obtaining licenses
and permits (provided, however, that of such amount, up to fifteen (15%) percent
can be used for such “soft” costs)), and (ii) Landlord receives the items set
forth in (b) below, Tenant shall be entitled to an additional credit against
fixed annual rent in the amount of $53,829.99, which additional credit shall be
applied against the first three (3) months of the term of this Lease following
the calendar month in which Tenant both achieves substantial completion of the
Initial Alterations and complies with (i) and (ii) above. If the term of this
Lease is terminated prior to its stated expiration date for any reason not the
result of Landlord’s default, then in addition to all other damages and remedies
herein provided and provided by law for Landlord, Landlord shall be entitled to
the return of the total amount of the rent credit theretofore enjoyed by Tenant,
which sum shall be deemed additional rent due and owing prior to such
termination of the term hereof. The obligation of Tenant to pay such additional
rent to Landlord shall survive the termination of the term of this Lease.

(b) Within thirty (30) days after completion of the Initial Alterations, Tenant
shall deliver to Landlord general releases and waivers of lien from all
contractors, subcontractors and materialmen involved in the performance of the
Initial Alterations and the materials furnished in connection therewith, and a
certificate from Tenant’s independent architect certifying that (i) in his
opinion the Initial Alterations have been performed in a good and workerlike
manner and completed in accordance with the final detailed plans and
specifications for such Initial Alterations as approved by Landlord and (ii) all
contractors, subcontractors and materialmen have been paid for the Initial
Alterations and materials furnished through such date. Notwithstanding the
foregoing, Tenant shall not be required to deliver to Landlord any general
release or waiver of lien if Tenant shall be disputing in good faith the payment
which would otherwise entitle Tenant to such release or waiver, provided that
Tenant shall keep Landlord advised in a timely fashion of the status of such
dispute and the basis therefor and Tenant shall deliver to Landlord the general
release or waiver of lien when the dispute is settled. Nothing contained herein,
however, shall relieve Tenant from complying with the applicable provisions of
this Lease regarding liens placed on the Building.

(c) With respect to the Initial Alterations only, Landlord hereby consents to
the following contractors, provided Tenant provides evidence that such
contractors comply with the requirements of Article 49 hereof and have the
insurance coverage as specifically required by Article 49:

(i) Robert Hindman, Inc.

(ii) Atlas-Acon Electric Service

(iii) National Acoustics, Inc.

 

28



--------------------------------------------------------------------------------

(iv) Geoffrey A. Lagas & Associates, Inc.

(v) AMF Mechanical Systems Corp.

(vi) T.F. Nugent, Inc.

(vii) Liberty Contracting Corp.

IN WITNESS WHEREOF, Landlord and Tenant have executed this lease as of the day
and year first above written.

 

162 FIFTH AVENUE ASSOCIATES, LLC (“Landlord”)

By: ABS Partners Real Estate, LLC, as Agent

By:  

/s/ Earl S. Altman

ANTIGENICS, INC. By:  

/s/ Garo Armen

  Garo Armen, Chief Executive Officer

 

29



--------------------------------------------------------------------------------

EXHIBIT A

[graphic showing the leased premises omitted, not material to investors]



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE TO CONTRACTORS AND SUBCONTRACTORS WHO HAVE BEEN CONTRACTED BY ANTIGENICS,
INC. (THE “TENANT”) TO WORK ON THE SPACE LEASED BY TENANT (THE “PREMISES”) AT
162 FIFTH AVENUE, NEW YORK, NEW YORK (THE “BUILDING”).

You are hereby notified that the work you have been hired to perform at the
Building is solely for the benefit of the Tenant. The Owner and Landlord of the
Building, 162 Fifth Avenue Associates LLC (the “Owner”), shall only consent to
work on the Premises in accordance with and pursuant to the terms of its lease
(the “Lease”) with the Tenant. The Lease contains the following relevant
limitations of the Tenant, among others:

Tenant shall not create or permit to be created any lien, encumbrance or charge
upon the demised premises or any part thereof or the income therefrom, or any
assets of Landlord, and Tenant in no event shall suffer any other matter or
thing whereby the estate, rights and interest of Landlord in the demised
premises or the Building, or any part thereof, or any assets of Landlord, might
be impaired.

Nothing contained in this Lease shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied by inference
or otherwise, to any contractor, subcontractor, laborer or materialman for the
performance of any labor or the furnishing of any materials for any specific
improvement, alteration to or repair of the demised premises or any part
thereof, nor as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of materials that would
give rise to the filing of any lien against the demised premises or the Building
or any part thereof or any assets of Landlord. Notice is hereby given, and
Tenant shall deliver written notice, in the form of this Exhibit, to all
contractors at the demised premises prior to the performance of any work therein
so stating, that Landlord shall not be liable for any work performed or to be
performed at the demised premises for Tenant or for any materials furnished or
to be furnished at the demised premises for any of the foregoing, and that no
mechanic’s or other lien for such work or materials shall attach to or affect
the estate or interest of Landlord in and to the demised premises or the
Building or any asset of Landlord. As a condition to Landlord’s consent to any
alteration, such notice shall be acknowledged by Tenant and any contractor,
subcontractor, laborer or materialman and such acknowledged notice shall be
delivered to Landlord.

The Owner’s consent to this work is not intended to constitute consent within
the meaning of Section 3 of the New York Lien Law. Please take further notice
that the Owner has not been an affirmative factor in procuring your labor,
materials and services, does not intend to reap any benefit from your labor,
materials or services, and accordingly has no obligation whatsoever to pay for
your labor, materials or services for your work at the Premises.

All improvements which you make to the Premises are solely for the Tenant’s
benefit and at the Tenant’s expense. You are to look solely to the Tenant for
payment for your labor, materials and services.

As a condition to Owner’s consent to this work, please acknowledge this notice
in the space provided below.

 

      ANTIGENICS, INC.       By:  

 

ACKNOWLEDGED:                                            [Contractor]       By:
 

 

      Name:         Title:        